Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 1 of 115 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                              :
PROFESSIONAL DRUG COMPANY, INC. and           :
FWK HOLDINGS, LLC, individually and on behalf :              Case No.
of all others similarly situated,             :
                                              :
                                              :
                        Plaintiff,
                                              :
                                              :              CLASS ACTION COMPLAINT
         v.                                   :
                                              :              DEMAND FOR JURY TRIAL
NOVO NORDISK INC., ELI LILLY AND              :
COMPANY, SANOFI-AVENTIS U.S., LLC,            :
                                              :
                         Defendants.          :
                                              :
                                              :
                                              :
                                              :
                                              :
                                              :

       Plaintiffs Professional Drug Company, Inc. (“PDC”) and FWK Holdings, LLC (“FWK”),

(collectively, “Plaintiffs”), individually and on behalf of all other persons and entities similarly

situated, allege the following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own

acts, and information and belief as to all other matters. Plaintiffs’ information and belief is based

upon the investigation conducted by and through Plaintiffs’ attorneys. That investigation

included, among other things, review of: Defendants’ public statements; U.S. federal and state

government filings and reports; filings and submissions in In Re Insulin Pricing Litig., C.A. No.

3:17-cv-0699-BRM-LHG (D.N.J.); news reports and wire and press releases published by and

regarding the defendants in this action and the analog insulin drug market; and information

obtainable through open source materials. Plaintiffs believe that substantial evidentiary support

will exist for the allegations set forth herein following a reasonable opportunity for discovery.
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 2 of 115 PageID: 2



                                 I. SUMMARY OF CLAIMS

       1.      Plaintiffs bring this action against three manufacturers of analog insulin

medications—Eli Lilly and Company (“Lilly”), Novo Nordisk Inc. (“Novo”), and Sanofi-

Aventis U.S., LLC (“Sanofi” and, collectively with Novo and Lilly, “Defendants”).

       2.      Plaintiffs assert claims on behalf of themselves and a class (the “Class”) of

pharmaceutical distributors that directly purchased the analog insulin drugs NovoLog®

(“NovoLog”), Humalog® (“Humalog”), Lantus® (“Lantus”), and Levemir® (“Levemir”) from

the Defendants during the period January 1, 2009 through the present (the “Class Period”).

During the Class Period, PDC purchased Lantus directly from Defendant Sanofi on February 10,

2009 and May 15, 2009 and purchased Levemir directly from Defendant Novo on June 16, 2010.

Based on information currently available, during the Class Period, FWK purchased

approximately $113,143,774.13 of Lantus directly from Defendant Sanofi, approximately

$25,455,136.10 of Levemir and $64,418,385.92 of NovoLog directly from Defendant Novo, and

approximately $45,419,536.95 of Humalog directly from Defendant Lilly. All of those

purchases came at prices dictated by the Defendants.

       3.      Plaintiffs seek to recover damages incurred by themselves and the members of the

Class (“Class Members”) due to the scheme that Defendants and their co-conspirators

perpetrated to artificially inflate the prices of analog insulin drugs that Class Members directly

purchased from Defendants (the “Price Inflation Scheme”).

       4.      Defendants conducted their Price Inflation Scheme through repeated acts of mail

and wire fraud that amounted to a pattern of racketeering activity in violation of the federal

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq., and

New Jersey’s Racketeer Influenced and Corrupt Organizations Act (“New Jersey RICO”),




                                                 2
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 3 of 115 PageID: 3



N.J.S.A. § 2C:41-1 et seq. Defendants’ false representations concerned the distributor and retail

prices of Humalog, NovoLog, Lantus, and Levemir.

       5.      To ensure the success of the Price Inflation Scheme, Defendants conspired and

formed RICO enterprises with the three largest pharmacy benefit managers (the “PBM

Conspirators”)—CVS Health Corporation (“CVS”), Express Scripts, Inc. (“Express Scripts”),

and OptumRx, Inc. (“OptumRx”).

       6.      During the Class Period, the PBM Conspirators were responsible for managing

the prescription medication benefits maintained by roughly 180 million Americans, or 80% of

the insured public.

       7.      While the Class Member drug distributors sell other pharmaceutical products to

pharmacies directly, PBMs determine the prices insurers ultimately pay for those medications.

       8.      The PBM Conspirators fulfill that role by negotiating directly with Defendants

and other drug manufacturers on behalf of health insurers to determine the real retail prices of

analog insulins and other pharmaceuticals. The PBM Conspirators set the retail price of analog

insulins by negotiating discounts from the average wholesale prices (“AWP”), or “benchmark”

prices, that manufacturers such as Defendants publish with respect to their products.

       9.      During the Class Period, Defendants employed the RICO enterprises that they

formed with the PBM Conspirators to enrich themselves at the expense of: (a) Class Members

who paid for their analog insulins based on the fraudulently inflated distributor list prices

(“Distributor Prices”) Defendants published; and (b) consumers who paid for their analog

insulins based upon the fraudulently inflated AWP or benchmark price that is commonly utilized

to calculate consumers’ contributions to their prescription medication costs (the “Defrauded

Consumers”).




                                                  3
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 4 of 115 PageID: 4



        10.    Pursuant to their Price Inflation Scheme, Defendants separately conspired with

each of the PBM Conspirators to widen the secret spread between Defendants’ published

benchmark prices for their analog insulin drugs and the undisclosed net selling prices that the

PBM Conspirators agreed to pay for prescriptions of Defendants’ analog insulin drugs filled by

consumers.

        11.    That spread was significant to the PBM Conspirators because it determines the

compensation that they receive from their health insurer clients.

        12.    Specifically, after consumers purchased Defendants’ analog insulins (or other

medications) at physical or online pharmacies, Defendants paid the PBM Conspirators “rebates”

equal to the difference between Defendants’ published AWP prices and the negotiated “net

selling prices” secretly agreed upon by Defendants and the PBM Conspirators.

        13.    The PBM Conspirators then gave a portion of the rebate to their health insurer

clients, keeping the remainder for themselves.

        14.    Thus, the larger the spread between a drug’s benchmark and net price, or the

higher the absolute benchmark price, the larger the PBM Conspirators’ profits.

        15.    Throughout the Class Period, Defendants agreed to advance the financial interests

they shared with the PBM Conspirators by inflating the spreads applicable to Defendants’ analog

insulins.

        16.    That pricing strategy directly served the PBM Conspirators’ interests in

augmenting the payments they received for purportedly negotiating with Defendants to receive

discounts from their analog insulins’ benchmark prices.

        17.    Promoting the PBM Conspirators’ interests in that manner also served

Defendants’ financial interests because the PBMs play a critical role in determining which




                                                 4
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 5 of 115 PageID: 5



medications receive favorable treatment on the lists of approved medications, or “formularies,”

that PBMs create for their insurer clients.

        18.       When two or more branded medicines fall into the same therapeutic category and

have similar effectiveness and safety profiles (as is the case with the analog insulins), a PBM is

in the position to exclude one of the medications from the PBM’s formulary, or at least to place

that medication in a non-preferred position on the formulary.

        19.       When a drug is excluded from a formulary or placed in a non-preferred position,

health insurers using that formulary will make their plan beneficiaries shoulder a greater

percentage, or all, of the disadvantaged product’s cost.

        20.       As a result, in the branded analog insulin therapeutic category, the PBM

Conspirators can employ formulary placement to push a significant volume of sales toward or

away from particular products.

        21.       In a well-functioning, non-fraudulent market for products like Defendants’ analog

insulins, the PBM Conspirators would exercise the leverage they possess by virtue of their role in

creating formularies to negotiate real price discounts from drug manufacturers, including

Defendants.

        22.       In other words, the PBM Conspirators should negotiate discounts or rebates that

lower the manufacturers’ net selling prices and then use those reductions as legitimate bases to

confer formulary status to the least costly medication.

        23.       Throughout the Class Period, however, Defendants employed their Price Inflation

Scheme: (a) to eliminate the PBM Conspirators’ incentive to negotiate real price decreases; and

(b) to avoid competing with each other based upon their analog insulins’ Distributor Prices or net

selling prices.




                                                   5
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 6 of 115 PageID: 6



       24.     By inflating the benchmark prices of their analog insulins, Defendants provided

the PBM Conspirators with significantly greater spreads that the PBMs utilized to enhance the

compensation they received from their insurer clients, purportedly for “negotiating” rebates from

legitimate benchmark prices.

       25.     As a quid pro quo for Defendants’ assistance, the PBM Conspirators provided

Defendants with favorable formulary placements for their analog insulins that served to maintain

the enormous profits that Defendants generated from those medications.

       26.     Indeed, throughout the Class Period, each Defendant incrementally raised its

benchmark prices just slightly more than its competitors while making roughly equivalent

offsetting payoffs to the PBM Conspirators. That tactic induced the PBM Conspirators to keep

the insulin manufactured by the Defendants generating the largest spreads on the PBM

Conspirators’ formularies or in a preferred formulary position.

       27.     In effect, the Price Inflation Scheme allowed Defendants to trade the inflated

benchmark prices that enhanced the PBM Conspirators’ bottom lines for the preferred formulary

positions that augmented Defendants’ profits.

       28.     As a result, formulary decisions for analog insulins are increasingly made based

on inflated benchmark prices (and corresponding spread inflation) that pad the PBM

Conspirators’ profits, rather than Distributor Prices, net prices, or the safety and efficacy of the

analog insulins.

       29.     While Defendants and the PBM Conspirators profited handsomely from their

Price Inflation Scheme, Defendants’ conduct caused Class Members to pay considerably higher

Distributor Prices to purchase analog insulins from Defendants.




                                                  6
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 7 of 115 PageID: 7



       30.     Unbeknownst to Class Members, Defendants utilized a substantial portion of the

payments received from Class Members to fund the kickbacks to the PBM Conspirators that

were required to maintain favorable formulary positions.

       31.     Defendants’ Price Inflation Scheme also damaged Defrauded Consumers, who

include uninsured patients, patients in high deductible health plans, patients in Medicare Part D

plans, and patients with coinsurance obligations.

       32.     In contrast to the PBM Conspirators and their insurer clients, the Defrauded

Consumers made payments for analog insulins at the point of pharmacy sale that equaled a

percentage—or even the full—fraudulently inflated benchmark prices. Thus, the Defrauded

Consumers’ contributions to their analog insulin prescriptions bore no relationship to the actual

net selling prices the PBM Conspirators agreed to pay on behalf of the consumers’ insurers.

       33.     In fact, Defendants’ continual fraudulent escalation of the Distributor Prices and

benchmark prices of their analog insulins increased the profits that they and the PBM

Conspirators generated while simultaneously siphoning more and more money from Class

Members and the patients who need those medications to survive.

       34.     Over time, the Defendants have engaged in an arms race of false Distributor Price

and benchmark price increases to the detriment of Class Members and consumers alike.

       35.     Between 2014 and 2019, for example, Defendants raised the benchmark prices for

their analog insulins by over 150%. Those dramatic increases occurred in virtual lockstep.

Benchmark prices that were roughly $75 a decade ago are now between $300 and $700.

       36.     Because of Defendants’ Price Inflation Scheme, the Distributor Prices paid by

Class Members to purchase Defendants’ analog insulins experienced similar unjustifiable

growth.




                                                7
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 8 of 115 PageID: 8



        37.    Those dramatic increases have occurred despite the absence of any change in

Defendants’ analog insulins.

        38.    Defendants’ false representations defrauded Class Members, who had no reason

to believe that the Distributor Prices that Defendants quoted were inflated to fund the kickback

payments to the PBM Conspirators.

        39.    Likewise, because Defendants repeatedly announced their fraudulently inflated

benchmark prices for analog insulin publicly, while concealing their net prices, the Defrauded

Consumers reasonably believed that the benchmark prices on which their out-of-pocket

payments were based were reasonable and fair approximations of the actual cost of their analog

insulins.

        40.    Had Defendants published Distributor Prices and benchmark prices that

reasonably approximated their analog insulins’ true costs, Plaintiffs, Class Members, and the

Defrauded Consumers would have paid much less for the analog insulins they purchased.

        41.    The Class Members’ damages therefore arise as a direct and proximate result of

Defendants’ Price Inflation Scheme, which they perpetrated through acts of mail and wire fraud

that amount to a pattern of racketeering activity under the federal RICO and New Jersey RICO

statutes.

        42.    Pursuant to the terms of those statutes, Defendants are liable to the Class

Members for damages, treble damages, and the costs and attorneys’ fees incurred in prosecuting

this action.




                                                 8
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 9 of 115 PageID: 9



                              II. JURISDICTION AND VENUE

        43.     This Court has jurisdiction over the subject matter of this action pursuant to 18

U.S.C. § 1965 and 28 U.S.C. §§ 1331 and 1337.

        44.     Venue is proper in this District pursuant to 18 U.S.C. § 1965 and 28 U.S.C.

§ 1391(b) and (c) because, during the Class Period, Defendants: (a) resided in this District;

(b) transacted business in the United States, including in this District; (c) were found in this

District; and (d) maintained agents here.

        45.     Courts in this District are already adjudicating parallel class action litigation

commenced by consumers who have sued Defendants for perpetrating their Price Inflation

Scheme. See In re Insulin Pricing Litig., No. 17-0699 (BRM)(LHG) (D.N.J).

        46.     During the Class Period, Defendants sold and shipped analog insulin drugs in a

continuous and uninterrupted flow of interstate commerce, which included sales of analog

insulin drugs in this District and throughout the United States. Defendants’ conduct had a direct,

substantial, and reasonably foreseeable effect on interstate commerce in the United States,

including in this District.

        47.     Throughout the Class Period, Defendants also perpetrated their pattern of

racketeering activity through their use of the U.S. mail and interstate and international wires.

        48.     This Court has personal jurisdiction over each Defendant because, inter alia:

(a) Defendants maintain their principal places of business in this District; (b) Defendants

transacted business throughout the United States, including in this District; (c) Defendants

participated in the selling and distribution of analog insulin drugs throughout the United States,

including in this District; (d) Defendants had and maintained substantial contacts with the United

States, including in this District; (e) Defendants were engaged in an unlawful conspiracy and




                                                   9
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 10 of 115 PageID: 10



 were members of unlawful enterprises designed to inflate the prices for analog insulin drugs; and

 (f) those conspiracies and enterprises were directed at and had the intended effect of causing

 injury to persons residing in, located in, or doing business throughout the United States,

 including in this District.

                                        III. THE PARTIES

          A. Plaintiffs

          49.    Plaintiff PDC is a corporation organized under the laws of the State of

 Mississippi, with its principal place of business located at 186 Bohn Street, Biloxi, Mississippi

 39530.

          50.    Plaintiff FWK is a limited liability company organized under the laws of the State

 of Illinois, with its principal place of business located in Glen Ellyn, Illinois. FWK is the

 assignee of the claims of the Frank W. Kerr Co.

          51.    During the Class Period, PDC purchased Lantus directly from Defendant Sanofi

 on February 10, 2009 and May 15, 2009 and purchased Levemir directly from Defendant Novo

 on June 16, 2010.

          52.    Based on information currently available, during the Class Period, FWK

 purchased approximately $113,143,774.13 of Lantus directly from Defendant Sanofi, purchased

 approximately $25,455,136.10 of Levemir and $64,418,385.92 of NovoLog directly from

 Defendant Novo, and purchased approximately $45,419,536.95 of Humalog directly from

 Defendant Lilly.

          53.    As a direct and proximate result of Defendants’ unlawful conduct, including the

 racketeering activity Plaintiffs allege, Plaintiffs paid artificially inflated Distributor Prices for the

 NovoLog, Humalog, Lantus and Levemir that they purchased directly from Defendants.




                                                    10
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 11 of 115 PageID: 11



        B. Defendants

        54.     Defendant Novo is a Delaware corporation with its principal place of business

 located at 800 Scudders Mill Road, Plainsboro, New Jersey, 08536. Novo is one of the largest

 producers of insulin drugs in the U.S. During the Class Period, Novo manufactured and sold

 NovoLog and Levemir, among other insulin drugs, to purchasers in this District and throughout

 the United States.

        55.     Defendant Lilly is an Indiana corporation with its principal place of business

 located at Lilly Corporate Center, Indianapolis, Indiana, 46285. During the Class Period, Lilly

 manufactured and sold Humalog to purchasers in this District and throughout the United States.

        56.     Defendant Sanofi is a Delaware limited liability corporation with its principal

 place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807. During the

 Class Period, Sanofi manufactured and sold Lantus to purchasers in this District and throughout

 the United States.

        57.     Defendants have engaged in the conduct alleged in this Complaint, and/or the

 Defendants’ officers, agents, employees or representatives have engaged in the alleged conduct

 while actively involved in the management of Defendants’ business and affairs and acting within

 the scope of their employment.

                      IV. THE BASES OF CLASS MEMBERS’ CLAIMS

        A. Prevalence of Diabetes in the U.S.

        58.     Diabetes is an increasingly common disease in the U.S. that occurs in patients

 who have a lack of insulin production or an inability to respond to insulin.

        59.     Insulin, which regulates metabolic processes in the body, is created by the

 pancreas. Insulin enables cells in the body to absorb glucose from the blood. Glucose serves as




                                                 11
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 12 of 115 PageID: 12



 energy for cells or is converted to fat for storage. Insulin also regulates the breakdown of fat and

 protein.

           60.    More than 30 million people in the U.S. have diabetes. 1

           61.    Type 1 diabetes is characterized by a lack of production of insulin to lower blood

 sugar, while Type 2 diabetes is characterized by insulin resistance.

           62.    Diabetes is a leading cause of morbidity and mortality in the U.S. In 2016,

 diabetes was the eighth-leading cause of death in New Jersey, and roughly 640,000 adults, or

 9.2% of New Jersey’s adult population, suffered from the disease. 2

           63.    The disease disproportionately impacts certain minority communities. In 2016,

 diabetes was the fifth-leading cause of death among African-Americans, Latinos, and Asians

 living in New Jersey. The disease was also the sixth-leading cause of death among males, and

 eighth among Caucasians and females.

           64.    Type 1 diabetes, formerly known as juvenile diabetes or insulin-dependent

 diabetes, is more frequently diagnosed in children and young adults and occurs when a patient’s

 pancreas does not produce sufficient insulin. Type 1 diabetes is an autoimmune disease in which

 the immune system destroys the beta cells in the pancreas that make insulin.

           65.    In the U.S., 90 to 95% of people with diabetes have Type 2. 3 A non-diabetic with

 high blood sugar levels may develop Type 2 diabetes. Type 2 diabetes, formerly known as adult-




 1
     See https://www.cdc.gov/diabetes/basics/diabetes.html.
 2
     See https://www.state.nj.us/health/chs/hnj2020/chronic/diabetes/.
 3
     See https://www.cdc.gov/diabetes/basics/type2.html.




                                                  12
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 13 of 115 PageID: 13



 onset or noninsulin-dependent diabetes, is more common in adults and occurs when a patient’s

 body becomes resistant to insulin or when the pancreas stops producing enough insulin.

           66.   According to a study published in the Journal of the American Medical

 Association (“JAMA”) in 2015, nearly 50% of adults in the U.S. have diabetes or pre-diabetes. 4

           67.   As of 2012, the annual cost in diabetes-related health expenditures and lost

 productivity in the U.S. totaled $245 billion. 5

           B. Development and Importance of Analog Insulin Medications

           68.   In 1922, Frederick Banting, a Canadian orthopedic surgeon, and his medical

 student assistant, Charles Best, removed active insulin from the pancreases of cows and pigs to

 develop a treatment for human patients with diabetes. There were virtually no medications

 available for the treatment of diabetes prior to this time.

           69.   This type of insulin treatment was known as “beef and pork insulin.” Beef and

 pork insulin was “short-acting.” It affected patient blood sugar levels for three to six hours.

           70.   Banting and Best obtained U.S. patents and sold their patent rights to the

 University of Toronto, which entered an agreement with Eli Lilly and Co. (“Lilly”) to scale up

 production.

           71.   Lilly applied for U.S. patents, claiming improvements to the manufacturing

 process.




 4
   See Menke, Casagrande, Geiss, Cowie, “Prevalence of and Trends in Diabetes Among Adults
 in the United States, 1988-2012,” JAMA (Sept. 8, 2015), available at
 https://jamanetwork.com/journals/jama/fullarticle/2434682.
 5
     Id.




                                                    13
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 14 of 115 PageID: 14



         72.    The University of Toronto also licensed the patent rights to produce insulin to

 Nordisk Insulin Laboratorium (“Nordisk”) and Novo Terapeutisk Laboratorium (“Novo

 Terapeutisk”) of Denmark, among other companies.

         73.    In the early 1930s, Nordisk researchers discovered “long-acting” insulin by

 adding a certain protein to insulin, which altered its absorption into the bloodstream and

 prolonged its effect.

         74.    In the 1940s, innovations in insulin delivery made it possible to combine long-

 acting and short-acting insulin, which resulted in a single daily injection for many diabetes

 patients.

         75.    However, some patients had adverse reactions to beef and pork insulin because

 the composition is different from human insulin. In particular, many patients’ immune systems

 produced antibodies against beef and pork insulin, neutralizing its actions and causing

 inflammation at injection sites.

         76.        The beef and pork insulin patents began to expire in the late 1970s.

         77.        As the patents began expiring, researchers developed methods of producing

 human insulin through recombinant DNA technology.

         78.        By 1982, Lilly brought this first “recombinant human insulin” to the U.S. market.

         79.        Novo Terapeutisk then developed recombinant human insulin. In 1989, Novo

 Terapeutisk and Nordisk merged to form defendant Novo.

         80.        Lilly and Novo each obtained new insulin patents.

         81.        In the mid-1990s, researchers developed improvements to the DNA sequence of

 human insulin, resulting in “analog insulin.” Analog insulin mimics the body’s natural pattern of

 insulin release.




                                                    14
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 15 of 115 PageID: 15



        82.     Lilly obtained approval to market Humalog in the U.S. in 1996. Humalog was the

 first rapid-acting analog insulin and had substantially faster absorption times. Rapid-acting

 analog insulin enters the bloodstream within minutes.

        83.     In 2001, Novo released a rapid-acting analog insulin product, NovoLog.

        84.     Humalog and NovoLog are sold in the U.S. as solutions, suspensions, cartridges/

 penfills and pens.

        85.     Sanofi released the first long-acting analog insulin, Lantus, in 2001. Long-acting

 analog insulin provides relatively constant insulin levels that plateau for many hours after

 injection. The active ingredient of Lantus is insulin glargine.

        86.     Sanofi’s U.S. patents on its long-acting analog insulins began expiring in June

 2014. Sanofi’s patent claiming insulin glargine expired in August 2014, with pediatric

 exclusivity expiring in February 2015.

        87.     Five years after Lantus’s market debut, Novo’s long-acting analog, Levemir,

 entered the market. The patent for Levemir expired on June 16, 2019.

        88.     Sanofi markets an insulin glargine injection product called Toujeo®.

        89.     Sanofi did not have competition from another insulin glargine product until

 December 2016, when Lilly and Boehringer Ingelheim Pharmaceuticals, Inc.’s Basaglar® insulin

 glargine injection (“Basaglar”) entered the market.

        90.     Basaglar is a follow-on insulin for Lantus pens and is not a true generic. Prices

 for Lantus and Levemir remained at supracompetitive levels after Basaglar’s market entry.




                                                 15
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 16 of 115 PageID: 16



            C. Analog Insulin Dominates the U.S. Insulin Market

            91.   Analog insulin dominates the insulin market in the U.S. today.

            92.   Doctors and patients prefer analogs because they more closely mimic the way the

 human body naturally absorbs insulin released by the pancreas. As a result, insulin analogs

 provide increased treatment options.

            93.   The American Diabetes Association (the “ADA”) publishes standards of medical

 care in diabetes. 6 The ADA recommends insulin analogs for both Type 1 and Type 2 diabetes

 patients.

            94.   Physicians uniformly prescribe analog insulins for Type 1 patients. Analog

 insulin is considered the most convenient initial insulin regimen by the ADA for Type 2 diabetes

 patients, and physicians prefer to prescribe analog insulins for Type 2 patients.

            95.   In 2010, 91.5% of adults who filled more than one prescription for insulin did so

 with insulin analogs, whereas only 18.9% of Type 2 adult patients filled a prescription for human

 insulin.

            96.   Due to the advantages of insulin analogs, sales of human insulin products, such as

 Novolin and Humulin, have dropped drastically.

            97.   IMS data 7 for 2016 show that the three top-selling insulins in the U.S. were

 analogs. Sanofi’s long-acting Lantus produced $8.87 billion in sales. Novo’s long-acting




 6
  See “American Diabetes Association Standards of Medical Care in Diabetes – 2017”, THE
 JOURNAL OF CLINICAL AND APPLIED RESEARCH AND EDUCATION, DIABETES CARE®, available at
 http://care.diabetesjournals.org/content/diacare/suppl/2016/12/15/40.Supplement_1.DC1/DC_40
 _S1_final.pdf.
 7
   IMS data is provided by IMS Health, Inc. (“IMS Health”) (n/k/a IQVIA). IMS Health collects
 pricing data from retail pharmacies, including independents, chains, and pharmacies within food
 stores or mass merchandisers,



                                                   16
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 17 of 115 PageID: 17



 Levemir produced $1.82 billion in U.S. sales in 2016. Other analog insulins also posted

 blockbuster sales. During 2016, Novo’s NovoLog produced $5.86 billion in sales, and Lilly’s

 rapid-acting Humalog produced $5.88 billion in sales.

          D. Defendants’ Analog Insulin Brands Are Therapeutically Interchangeable

          98.    The long-acting analog insulins Lantus and Levemir are very similar drugs with

 few differences that impact treatment. While not classified as generics of each other, they are

 generally considered to be therapeutically interchangeable.

          99.    Both Lantus and Levemir are available in vial and cartridge delivery forms and

 are suitable for once-daily administration.

          100.   Likewise, the rapid-acting insulins NovoLog and Humalog appear to have

 identical effects in diabetes patients. Thus, NovoLog and Humalog also are considered

 therapeutically interchangeable.

          101.   Studies show that there is no meaningful difference in the effectiveness of

 Levemir versus Lantus, or Humalog versus NovoLog. The FDA has stated that, in certain

 circumstances, one brand of rapid-acting insulin may be substituted for another brand of rapid-

 acting insulin and that one brand of long-acting insulin may be substituted for another brand of

 long-acting insulin. 8

          102.   Generally, diabetes patients can easily switch insulin brands. In most states, a

 physician does not need to write a new prescription for a patient to switch insulin brands.




 8
     See https://www.fda.gov/drugs/emergencypreparedness/ucm085213.htm.



                                                  17
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 18 of 115 PageID: 18



        E. The Participants in the Distribution and Sale of Pharmaceutical Products

        103.    The critical players in the prescription drug industry include pharmaceutical

 companies, distributors, pharmacies, health benefit providers (such as institutional insurers, self-

 insured employers, and health and welfare plans), PBMs, and patient-consumers.

        104.    Pharmaceutical Companies. Pharmaceutical companies own the rights to

 manufacture and market drugs. They typically own or contract with facilities that manufacture

 drugs and then sell their products to the distributor Class Members. Pharmaceutical companies

 set the prices of their drugs. Those prices are used to calculate payments made by distributors

 and consumers.

        105.    Distributors. After production, pharmaceutical companies send their drugs to

 FDA-registered drug distributors, like Plaintiffs and the Class Members, for further distribution.

 Distributors purchase inventory and sell pharmaceutical products to a variety of providers,

 including retail pharmacy outlets, hospitals and clinics. Manufacturers establish the Distributor

 Prices at which Class Members purchase drugs from the manufacturers.

        106.    Drug manufacturers typically send the distributor Class Members notifications

 regarding new Distributor Prices via the U.S. mail or interstate wires.

        107.    During the Class Period, the Distributor Prices that distributors have paid for

 pharmaceuticals have been set by the pharmaceutical companies. Plaintiffs had no power to

 negotiate the Distributor Prices they paid for Defendants’ analog insulins.

        108.    Health benefit providers. Health benefit providers include institutional insurers,

 self-insured employers, and health and welfare plans. Health benefit providers submit payments

 on behalf of insured individuals to healthcare providers (doctors and medical facilities) for

 services rendered to the insured individuals. Health insurers also cover a portion of their




                                                  18
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 19 of 115 PageID: 19



 beneficiaries’ drugs costs, submitting payments to pharmacies on behalf of their members. The

 term “health insurers” includes public and private entities, the latter of which includes self-

 insured businesses, insurance companies, union-run health plans, and private plans that sponsor

 Medicaid and Medicare drug benefits.

         109.    Pharmacy Benefit Managers. PBMs effectuate financial and contractual

 arrangements between drug manufacturers, pharmacies, and health insurers. PBMs perform a

 variety of services on behalf of their health insurer clients, including negotiating prices with drug

 companies, creating formularies, managing prescription billing, constructing retail pharmacy

 networks for insurers, and providing mail-order services.

         110.    PBMs generally are not a direct link in the physical supply chain for

 pharmaceutical products. That is, in most instances, PBMs do not take possession or control of

 prescription drugs.

         111.    Business is booming for the PBM Conspirators. Together, they bring in more

 than $200 billion a year in revenue. They also control over 80% of the PBM market, covering

 180 million insured people.

         112.    CVS provides comprehensive prescription benefit management services to over

 2,000 health plans, covering 65 million consumers.

         113.    Express Scripts covers roughly 79 million consumers.

         114.    OptumRx covers roughly 65 million consumers.

         F.      The Drug Payment and Distribution Structure

         115.    Distribution. In retail pharmacy channels, branded prescription drugs are

 generally sold by manufacturer to distributor, distributor to retail pharmacy (or mail order), and

 retailer to patient.




                                                  19
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 20 of 115 PageID: 20



        116.     Downstream charges. The downstream charges for prescription medications are

 from manufacturer to distributor, distributor to retailer (or mail order), and retailer (or mail

 order) to the health benefit providers (in the form of ingredient cost reimbursement and

 dispensing fees) and consumers (in the form of coinsurance, copayment, deductible payment,

 and/or cash).

        117.     Upstream charges. The upstream charges are from health benefit providers

 and/or PBMs directly back to the manufacturer. These upstream charges are price discounts

 Defendants and other pharmaceutical companies offer PBMs and their health insurer clients in

 the form of “rebates.” Those rebates are typically paid well after the point-of-sale transactions.

        118.     Figure 1 below illustrates this payment structure.

        119.     The figure labels certain payments “payment” and others “negotiated payment.”

 The term “payment” refers to individual payments, made at the time of delivery, such as when a

 patient walks into a pharmacy and picks up her prescription. At that moment, her health plan

 also pays a service fee to its PBM for dispensing the drug through its network of retail

 pharmacies.

        120.     In contrast, a “negotiated payment” is a payment made under a negotiated

 contract. For example, a PBM might negotiate a contract with a drug manufacturer for supply of

 X drug for $Y per pill for a period of time. Figure 1 also indicates the flow of products and

 rebates.




                                                   20
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 21 of 115 PageID: 21



                          Figure 1: The U.S. Drug Payment Structure




        G.      Benchmark Pricing as a Basis for Reimbursement

        121.    When insured consumers buy medications from pharmacies (retailers), the

 consumers’ insurers pay the pharmacies based on the prices their PBM negotiated for those

 medications (the net price).

        122.    In addition, consumers usually pay a portion of their medications’ cost.

 Importantly, patients’ payments are typically based on the benchmark price the drug

 manufacturer sets for a given drug.

        123.    The AWP or benchmark price of pharmaceuticals is an average price supposedly

 paid by retailers to buy a drug from the wholesaler.

        124.    Typically, only the AWP or benchmark price of a pharmaceutical is publicly

 available.



                                                 21
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 22 of 115 PageID: 22



          125.   The AWP or benchmark price is not, however, a true representation of actual

 market prices for either generic or branded drug products.

          126.   Rather, the benchmark price is typically inflated by roughly 20% above the

 Distributor Prices that manufacturers, like Defendants, maintain for sales of pharmaceuticals to

 distributors, like the Class Members.

          127.   Nevertheless, payers have long used the AWP or benchmark price to determine

 how much third parties, such as the government and private payers, will pay for prescription

 drugs.

          128.   AWP is not a government-regulated figure and does not include buyer volume

 discounts or the massive rebates that some manufacturers pay to PBMs to maintain favorable

 formulary positions for the manufacturers’ medications.

          129.   Rather, publishers of drug pricing data, such as Medi-Span and First Data Bank,

 sell data concerning AWPs reported by manufacturers to government entities, private insurance

 companies, and other payers for prescription drugs. The purchasers of that data then use the

 reported AWP or benchmark prices to determine reimbursement and retail prices.

          130.   Because AWP is a component of the formulas used to determine reimbursement,

 elevated AWP numbers can drastically increase the dollar amount that government entities,

 private insurance programs, and consumers with deductibles or coinsurance pay for prescription

 medications.

          131.   The prescription drug industry is unusual in that there are stark differences in the

 way patients pay for products versus how health benefit providers pay for the same products.




                                                  22
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 23 of 115 PageID: 23



        132.     Defendants’ benchmark prices impact the contributions that Defrauded

 Consumers make to the cost of their analog insulins in the form of coinsurance payments, cash

 payments made in the absence of insurance coverage, and deductible payments.

        133.     First, in the case of coinsurance, consumers pay a pre-set percentage of the point-

 of-sale transaction price. Second, in the case of cash transactions, consumers pay a usual and

 customary price. And, third, in the case of deductibles, consumers pay a portion of the point-of-

 sale transaction price. Consumers might also pay a tiered or fixed copay.

        134.     Consumers make these payments at the point-of-sale only. In contrast,

 intermediaries and third-party payers typically determine net costs for pharmaceuticals based on

 arrangements that apply to hundreds of products. And these charges occur not only at the point-

 of-sale, but also during later, off-invoice transactions.

        135.     Payers’ reimbursement formulas will often include a series of price benchmarks

 and payment caps. The price benchmarks used in payers’ formulas are commonly adjusted by a

 percentage that is contractually set (for commercial payers) or established through regulatory

 procedures (for public payers). For example, reimbursement could be determined based on the

 lower of the drug’s (i) AWP – x%, (ii) Distributor Price + y%, and (iii) payment cap.

        136.     Despite multiple modifications to health insurers’ reimbursement policies over

 time, AWP remains the most commonly and continuously used set of reference prices in

 reimbursement and provider payment calculations and negotiations for retail channel drug

 transactions.

        137.     During the Class Period, AWP was a basis of the payments made by Defrauded

 Consumers for their analog insulins.




                                                   23
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 24 of 115 PageID: 24



        H.      The Victims of Defendants’ Analog Insulins Price Inflation Scheme

        138.    Distributors. When distributors like Plaintiffs and Class Members purchase

 drugs from manufacturers like Defendants, the price of those medications is set by the

 manufacturers. Likewise, Defrauded Consumers did not negotiate the prices they paid for

 Defendants’ analog insulins.

        139.    The prices that Plaintiffs and Class Members paid for Defendants’ analog insulins

 were the Distributor Prices that Defendants established, minus small discounts for early payment

 of invoices and similar incentives.

        140.    Defrauded Consumers. The prices pharmacies charged Defrauded Consumers

 for Defendants’ analog insulins are based on the benchmark prices that Defendants publish. For

 example, the retail price may equal the benchmark price less a small discount of roughly 15%.

        141.    This benchmark price is not determined by the pharmacy or the distributor that

 sold the drug directly to the pharmacy.

        142.    The pharmacy’s use of the benchmark price is akin to a stockbroker’s use of the

 market price of a stock in connection with a retail investor’s purchase. The pharmacy, like the

 broker, does not and cannot change or influence the benchmark price. It can only report that

 price to the consumer.

        143.    Three principal types of consumers pay for prescription medications based on the

 benchmark prices that drug manufacturers—and drug manufacturers alone—set: (1) uninsured

 consumers; (2) consumers in high-deductible plans; and (3) consumers with coinsurance

 obligations. Out-of-pocket costs for insured consumers come in three forms: deductibles,

 coinsurance requirements, and/or copayment requirements.




                                                24
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 25 of 115 PageID: 25



        144.    Uninsured. Uninsured consumers must pay the full, point-of-sale prices (based

 on benchmark prices) every time they purchase a prescription medication.

        145.    Despite the Affordable Care Act’s (“ACA”) expansion of Medicaid coverage and

 establishment of Health Insurance Marketplaces, millions of people—28.5 million in 2015—

 remain without healthcare insurance coverage.

        146.    This uninsured population is especially concentrated in states that did not adopt

 the ACA’s Medicaid expansion, and diabetes is more prevalent in those jurisdictions.

        147.    Of the 28.5 million uninsured, reports indicate that 46% tried to get coverage but

 could not afford it. The uninsured population may grow drastically in the next few years if cost-

 sharing reduction payments under the ACA are discontinued.

        148.    High-deductible Plans. The term “deductible” refers to a set amount of

 healthcare cost an insured individual must pay out-of-pocket before their plan begins to

 contribute to their healthcare costs. High-deductible health plans are aptly named for their

 larger-than-average deductibles.

        149.    While high-deductible health plans usually boast lower premiums, they are

 nonetheless more onerous to patients and families that need expensive care on a regular basis.

 Insured individuals in high-deductible plans are usually required to pay full, point-of-sale prices

 (based on benchmark prices) before they reach their deductibles.

        150.    Over time, as the cost of healthcare and medical insurance have significantly

 outpaced inflation, high-deductible plans have become more prevalent.

        151.    In their 2016 survey of employer health benefits, the Kaiser Family Foundation

 found that 29% of all covered employees are now enrolled in high-deductible health plans, up

 from 17% in 2011.




                                                 25
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 26 of 115 PageID: 26



        152.    Although Preferred Provider Organizations (PPOs) are still the most common

 plan type (48% of Americans are enrolled in PPOs), enrollment in PPOs fell 10% between 2014

 and 2016, while enrollment in high-deductible health plans has increased by 8%. Figure 2,

 which was created by the Kaiser Family Foundation, illustrates the rising trend in high-

 deductible plans.

                       Figure 2: Percentage of covered workers enrolled
                        in high-deductible health plans from 2006-2016




        153.    Moreover, deductibles themselves have risen. The average annual deductible for

 an individual enrolled in a high-deductible plan was between $2,031 and $2,295 in 2016,

 depending on the exact type of plan. The average annual deductible for family coverage was

 between $4,321 and $4,364 in 2016, again, depending on the type of plan.




                                                26
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 27 of 115 PageID: 27



        154.    A recent Kaiser Family Foundation study found that 30% to 40% of U.S.

 households with private coverage do not have enough liquid assets to pay the deductible required

 by their health plan. Figure 3 below illustrates this unfortunate reality.

                  Figure 3: Share of non-elderly households with liquid assets
            less than their deductibles among people with private health insurance




        155.    Overall, in the entire employer-based health plan marketplace, deductibles rose

 12% between 2015 and 2016—four times faster than premiums increased in the same period.

 Among all individuals enrolled in employer health plans (both high-deductible plans and others),

 the average deductible in 2016 was $1,478.

        156.    Figure 4 shows the increase in health plans with a general annual deductible of

 $1,000 or more, broken down by firm size.




                                                  27
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 28 of 115 PageID: 28



      Figure 4: Percentage of covered workers enrolled in a plan with a general annual
        deductible of $1000 or more for single coverage, by firm size, from 2006-2016




        157.    The average deductibles for plans available under the ACA on the Marketplace

 Exchanges are also high.

        158.    The Marketplace health plans are broken into “metal” tiers: bronze, silver, gold,

 and platinum. The cheapest plans—bronze and silver—unsurprisingly feature the highest

 deductibles. In 2016, the average deductible in bronze plans was $5,765 (up from $5,328 in

 2015) and $3,064 for silver plans (up from $2,556 in 2015).

        159.    High-deductible plans are particularly hard on patients with chronic diseases, like

 diabetes. Those patients generally hit their deductibles year after year. Moreover, they pay off

 those deductibles over a shorter period at the beginning of insured years.

        160.    That dynamic produces a significant financial burden on Defrauded Consumers

 suffering from diabetes at the start of each year.




                                                  28
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 29 of 115 PageID: 29



        161.    Coinsurance and Copayments. In addition to their deductibles, individuals with

 medical insurance typically make copayments or coinsurance payments for healthcare services.

        162.    A copayment is a fixed or tiered fee that insured consumers must pay for

 healthcare services at the time of care, such as when they pick up prescriptions. Copayment rates

 vary depending on the drug. Usually drugs in preferred formulary positions have lower copays,

 and drugs in disfavored formulary positions require larger copays.

        163.    Coinsurance functions much like copayments. Instead of paying a fixed or tiered

 fee for a particular service, however, individuals with coinsurance arrangements pay a fixed

 percentage of the cost of the healthcare service provided.

        164.    For drugs, this means a percentage of the plan’s point-of-sale price, which is

 mathematically tied to the drug’s benchmark price. This percentage can vary, with lower

 coinsurance rates for preferred drugs and higher coinsurance rates for disfavored drugs.

        165.    For insured individuals in high-deductible health plans, copayments and

 coinsurance obligations begin after they reach their deductibles. Plans that cover prescription

 drugs without requiring patients to reach deductibles first usually require copayments or

 coinsurance contributions for every drug purchase.

        166.    For covered workers enrolled in health plans with three or more tiers of cost

 sharing for prescription drugs, the average coinsurance rates in 2016 were 17% for first-tier

 drugs, 25% for second-tier drugs, 37% for third-tier drugs, and 29% for fourth-tier drugs, which

 are typically extremely expensive specialty medications for diseases such as cancer.

        167.    Humalog, Levemir, NovoLog, and Lantus are still branded drugs.




                                                 29
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 30 of 115 PageID: 30



        168.   Insurance plans therefore generally classify them as second-tier or third-tier drugs

 on their formularies. As a result, coinsurance payments keyed to the benchmark prices of these

 medicines can be quite burdensome.

        169.   In recent years, health plans have been demanding higher coinsurance

 contributions from patients. Table 1 shows this trend.




        170.   Overall, out-of-pocket spending for prescription drugs has shifted away from

 copayments toward deductibles and coinsurance spending over the past decade. In 2014,




                                                30
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 31 of 115 PageID: 31



 patients paid for 24% of their out-of-pocket prescription drug expenses through deductibles,

 compared to just 4% in 2004. Similarly, patients paid for 20% of their out-of-pocket drug

 expenses through coinsurance in 2014, compared to just 3% in 2004.

        171.    Medicare Part D. Patients in Medicare Part D plans—Medicare’s prescription

 drug program—also often pay a large portion of their drugs’ benchmark prices.

        172.    In 2017, the Medicare Part D standard prescription drug plan had a $400

 deductible and a 25% coinsurance obligation up to an initial coverage limit of $3,700.

        173.    This meant patients in Medicare Part D plans paid full, point-of-sale prices (based

 on benchmark prices) until they spent $400.

        174.    After they hit the $400 deductible, they paid 25% of their drugs’ point-of-sale

 prices (based on benchmark prices) until they, together with their plans, spent $3,700 on drugs.

        175.    Once Part D patients met this $3,700 coverage limit, they fell into the Coverage

 Gap, more commonly known as the “Donut Hole.” In the Donut Hole, they are required to pay

 40% of their brand-name drugs’ point-of-sale prices.

        176.    Only after patients’ total out-of-pocket spending (both before and in the Donut

 Hole) reached $4,950 did their Medicare Part D plans begin to shoulder 95% of the patients’

 prescription drug costs again.

        177.    Figure 5 demonstrates patient cost-sharing in the standard Medicare Part D plan

 for 2017.




                                                31
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 32 of 115 PageID: 32



                Figure 5: The standard Medicare prescription drug benefit in 2017




         I.      The Inflated Prices that Class Members and
                 Defrauded Consumers Have Paid for Analog Insulins

         178.    Defendants have utilized their Price Inflation Scheme to impose ever-escalating

 prices for analog insulins upon Plaintiffs, Class Members, and Defrauded Consumers.

         179.    In the case of Plaintiffs and the Class Members, those higher prices equaled

 Defendants’ artificially inflated Distributor Prices. Defendants established and published the

 inflated Distributor Prices to generate the excess income necessary to pay the PBM Conspirators

 the kickbacks required to maintain favorable formulary positions for Defendants’ analog

 insulins.




                                                 32
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 33 of 115 PageID: 33



         180.    Defrauded Consumers with insurance also pay drastically higher prices for analog

 insulins than their insurers.

         181.    Likewise, uninsured patients must pay full, point-of-sale prices based on

 benchmark prices.

         182.    Patients who must pay the full cost of their drugs’ costs before those consumers

 hit their deductibles must also pay full, point-of-sale prices based on benchmark prices until they

 meet the deductible.

         183.    Patients with coinsurance obligations pay for a percentage of their drugs’ point-

 of-sale prices, again based on benchmark prices.

         184.    Similarly, patients with Medicare Part D plans pay based on benchmark prices

 before they meet their deductibles, and then pay between 25% and 40% of point-of-sale prices

 based on benchmark prices until they exceed $4,950 in personal spending on health care in a

 given year.

         185.    An example helps illustrate this structure. A woman with diabetes needs to

 purchase a box of one of the Defendants’ insulin pens. She goes to her local retail pharmacy,

 where the pharmacist tells her the box’s benchmark price is $450. She has health insurance

 through her employer. Her plan requires her to pay a $2,000 deductible and then 30%

 coinsurance after she hits her deductible. If she has not yet reached her deductible, she pays

 $382.50 (benchmark price (AWP) minus 15%, i.e., the point-of-sale price) for the box of insulin.

 If she has reached her deductible (i.e., she has already paid $2,000 in health care costs), she pays

 $114.75 (382.50 x .3) for the box.

         186.    In that example, the consumer reasonably believes her insurer paid the remaining

 $267.75 for her insulin, but that is not the case.




                                                      33
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 34 of 115 PageID: 34



        187.    In fact, in a transaction concealed from the patient, the Defendant that

 manufactured the consumer’s insulin pays an undisclosed amount of money back to a PBM,

 most likely one of the PBM Conspirators.

        188.    The PBM then pays a portion of this “rebate” to its insurer client. Thus, the net

 price of this insulin to the consumer’s insurer is much lower than the price utilized to determine

 her contribution to the purchase price.

        189.    In the case of analog insulins, the publicly reported benchmark numbers that

 Defendants use to set prices for consumer transactions have climbed further and further away

 from the net prices that institutional payers pay. The net prices of analog insulins to the PBM

 Conspirators and insurers are much lower than Defendants’ published benchmark prices. In

 many instances, the actual net prices of analog insulins are 35-50% lower than published

 benchmark prices.

        190.    Taking the above example one step further: the Defendant’s publicly reported

 benchmark price is $450, but its secret net price to one of the PBM Conspirators is $229.50

 (AWP minus 15%, less a 40% “rebate”).

        191.    As a result, when the consumer paid $382.50 for the box before she reaches her

 deductible, she really paid 166% of the net price ($382.50 divided by $229.50).

        192.    And when that consumer paid $114.75 for her 30% coinsurance, she really paid

 50% coinsurance ($114.75 divided by $229.50).

        193.    A 2014 study found that, among patients with commercial insurance, out-of-pocket

 costs for people with type 2 diabetes rose a staggering 89% from 2000 to 2010.

        194.    Moreover, patients with endocrine disorders, such as diabetes, are more likely to

 shoulder out-of-pocket costs in excess of $1,000 per year than patients in any other disease class.




                                                 34
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 35 of 115 PageID: 35



 As Figure 6 illustrates, 70% of people with endocrine disorders have out-of-pocket drug

 spending at or above $1,000 per year.

       Figure 6: Conditions that are more likely to lead to high out-of-pocket spending




        195.    The increasing number of patients with high-deductible plans and coinsurance

 obligations, together with the rise in coinsurance rates, have made the pain associated with

 Defendants’ Price Inflation Scheme particularly acute for Defrauded Consumers.




                                                 35
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 36 of 115 PageID: 36



         J.      Defendants Employed Their Massive Benchmark Price
                 Increases to Increase Spreads for the PBM Conspirators
                 in Exchange for Preferred Formulary Status

         196.    Although drug companies usually rely on their research and development costs or

 purported improvements in the “clinical benefits” of their drugs to rationalize high

 pharmaceutical prices, Defendants’ analog insulin price hikes are unrelated to those factors.

         197.    In fact, the clinical benefits of these medications have not changed for many

 years. For example, Levemir and NovoLog are the exact same drugs they were 10 years ago, but

 Defendants continue to increase the Distributor Prices and benchmark prices of those drugs

 dramatically every year.

         198.    The actual cause of the rapidly escalating Distributor Prices and benchmark prices

 is Defendants’ Price Inflation Scheme.

         199.    To implement that scheme, Defendants set two different prices for their insulin

 treatments: the publicly reported benchmark price and the significantly lower, real price that they

 offer to the PBM Conspirators.

         200.    Both the PBM Conspirators and drug companies refuse to disclose these lower,

 real prices, labeling them trade secrets. The public-facing, pretextual, and false justification for

 such secrecy is that Defendants and the PBM Conspirators purportedly do not want their

 competitors to know the extent of their discounts.

         201.    In truth, Defendants’ Price Inflation Scheme explains Defendants’ concealment of

 their actual prices.

         202.    The Price Inflation Scheme benefits both Defendants and the PBM Conspirators

 because the PBMs turn a profit in two primary ways in connection with their management of

 prescriptions for Defendants’ analog insulins.




                                                  36
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 37 of 115 PageID: 37



        203.    First, the PBM Conspirators’ health insurer clients pay them service fees for

 processing prescriptions and operating mail-order pharmacies.

        204.    Second, the PBM Conspirators pocket a percentage of the spread between the

 reported benchmark price of Defendants’ analog insulins and the undisclosed real price they

 secure, with the rest passed on to the PBM Conspirators’ health insurer clients. The steep rebates

 that Defendants pay to the PBM Conspirators pursuant to the Price Inflation Scheme equal as

 much as 25% or more of the benchmark price.

        205.    Defendants’ “rebate” arrangements with the PBM Conspirators are purportedly

 intended to create an incentive for the PBM Conspirators to negotiate lower real drug prices.

        206.    In reality, the “discounts” the PBM Conspirators supposedly obtain from

 Defendants are simply reductions off artificially inflated benchmark prices. In other words,

 these “discounts” are not discounts at all.

        207.    Nevertheless, Defendants know that they can manipulate the spreads between the

 benchmark and real prices of analog insulins to eliminate the PBM Conspirators’ incentive to

 control actual costs.

        208.    Because Defendants recognize that the PBM Conspirators benefit from increased

 analog insulin spreads, Defendants consistently raise the benchmark prices of those drugs.

        209.    That tactic allows Defendants to compete by paying hidden rebates to the PBM

 Conspirators, rather than based on the prices of their interchangeable analog insulins.

        210.    When Defendants employ that tactic, the Defendant with the largest spread

 between benchmark and real price is more likely to secure preferred formulary positions from the

 PBM Conspirators and, as a result, the business of the PBM Conspirators’ clients. In other




                                                 37
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 38 of 115 PageID: 38



 words, instead of marketing lower real prices to the PBM Conspirators, Defendants market the

 spread between the benchmark and actual retail prices.

         211.    The inflated benchmark price increases do not cost the PBM Conspirators

 anything, so long as real prices remain constant. The PBM Conspirators always pay the real

 price, not the inflated Distributor Prices or benchmark prices Defendants publish.

         212.    By forcing Plaintiffs and Class Members to pay the artificially inflated Distributor

 Prices for the analog insulins they purchase, Defendants recoup the kickbacks they pay the PBM

 Conspirators.

         213.    As a result, large spreads damage not only Defrauded Consumers, they injure the

 distributors of Defendants’ pharmaceuticals. In effect, Class Members fund kickbacks paid by

 Defendants to the PBM Conspirators by paying inflated prices—the Distributor Prices—to

 Defendants for products like analog insulins.

         214.    In contrast, Defendants reap substantial financial benefits from the Price Inflation

 Scheme.

         215.    PBMs have the greatest leverage to negotiate lower prices when drugs are FDA-

 approved as bioequivalent or biosimilar, i.e., when a drug “goes generic.”

         216.    But PBMs also possess significant leverage when two or more drug companies

 manufacture drugs that, while not bioequivalent or biosimilar, are nevertheless in the same

 therapeutic class and are perceived to have similar efficacy and risk profiles, as is true of analog

 insulins.

         217.    Based in part on the prices they secure, the PBM Conspirators set up tiered

 formularies for their clients, who are principally health insurance companies.




                                                  38
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 39 of 115 PageID: 39



         218.    Formularies are ranked lists of drugs, where cheaper and more effective

 medicines are generally placed into lower tiers. The health insurers rely on these formularies to

 determine how much of their members’ drug costs they will cover. Drugs in lower, preferred

 formulary tiers are cheaper for plan members.

         219.    As a result, the PBM Conspirators’ formularies enabled them to push patients

 toward certain brands of drugs over others, giving them enormous control over drug purchasing

 behavior.

         220.    Where two or more drug manufacturers make largely interchangeable products,

 those companies would, in a truly competitive market, compete for formulary access by

 continually lowering their real prices.

         221.    The Price Inflation Scheme allows Defendants to avoid pressure from the PBM

 Conspirators to lower the actual prices of analog insulins.

         222.    As a quid pro quo for enhancing the PBM Conspirators’ finances through the

 Price Inflation Scheme, the PBM Conspirators provide Defendants’ analog insulins with

 favorable formulary placements and an actual net selling price equal to what it would be in the

 absence of Defendants’ scheme.

         223.    Indeed, according to a study published in JAMA on April 5, 2016, the mean price

 per milliliter of insulin for diabetes patients increased by 197% between 2002 and 2013, from

 $4.34 per milliliter to $12.92 per milliliter. 9




 9
  See Xinyang Hua, Natalie Carvalho, Michelle Tew, “Expenditures and Prices of
 Antihyperglycemic Medications in the United States: 2002-2013,” JAMA (Apr. 5, 2016),
 available at http://jamanetwork.com/journals/jama/fullarticle/2510902.



                                                    39
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 40 of 115 PageID: 40



         224.    As a result of Defendants’ fraudulent Price Inflation Scheme, Plaintiffs and Class

 Members experienced similar price increases in Defendants’ Distributor Prices for analog

 insulins during that time period.

         225.    No rational economic explanation exists for Defendants’ continual increases in

 the benchmark prices of analog insulin products. In particular, neither the cost nor availability of

 raw materials nor any increase in manufacturing costs explains those continual cost increases.

         226.    Likewise, drug shortage reports for the relevant time period do not list the active

 ingredients in Defendants’ analog insulin products as being in short supply: (1) NovoLog

 (insulin aspart); (2) Humalog (insulin lispro); (3) Levemir (insulin detemir); and (4) Lantus

 (insulin glargine). 10

         227.    Rather, because there are no generic versions of Lantus, Levemir, NovoLog or

 Humalog on the market, Defendants are exploiting their market dominance to enhance their

 profits at the expense of Class Members and Defrauded Consumers by: (a) paying kickbacks to

 the PBM Conspirators to retain Defendants’ positions on the PBMs’ formularies; and

 (b) recouping the cost of those kickbacks from Plaintiffs and Class Members.

         228.    Although Defendants claim they “need” to inflate their benchmark prices to

 obtain formulary status, this explanation is false. Drug companies could compete for formulary

 status in a manner that would help Class Members and consumers, i.e., by lowering the

 Distributor Prices and net selling prices of their analog insulins. In the absence of the kickback

 arrangement, Defendants would compete based on price, and the Distributor Prices paid by Class

 Members would be lower.




 10
  See FDA Drug Shortages website, https://www.accessdata.fda.gov/scripts/drugshortages/;
 American Society of Health-System Pharmacists, http://www.ashp.org/shortages.



                                                  40
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 41 of 115 PageID: 41



        K.      Defendants Have Consistently and Dramatically Increased the
                Distributor Prices and Benchmark Prices of Analog Insulins to the Detriment
                of Plaintiffs, Class Members, and Defrauded Consumers

        229.    Insidiously, Defendants have engaged in an arms race of escalating Distributor

 Prices and reported benchmark prices—and consequently spreads. Each Defendant raises its

 benchmark price just slightly more than its competitors, which encourages the PBM Conspirators

 to keep the drug with the highest benchmark price on the PBM’s formulary.

        230.    A recent report described the perverse, reverse incentives for larger benchmark

 prices (and consequent consumer and Class Member overpayments) as follows:

        At the whole-market level, we sense that the price protection rebate arbitrage
        game is driving manufacturers to higher benchmark price increases than would
        otherwise occur, particularly on the eve of a general election. Price protection
        rebates between brand manufacturers and PBMs are common, as are fixed rebate
        agreements between PBMs and a significant portion of their plan sponsors. When
        brand manufacturers’ [benchmark price] increases exceed the price protection
        threshold, the manufacturers rebate the difference to PBMs, who pocket the
        difference when these price protection rebates grow faster than the PBMs’ fixed
        rebate commitments to plan sponsors. Thus all else equal in a given category, the
        product with the more rapid benchmark price increases is more profitable to the
        PBM. Manufacturers, realizing this, don’t want their products disadvantaged, and
        accordingly are driven to keep their rates of benchmark price inflation at least as
        high, and ideally just a bit higher, than peers’. Durable benchmark price inflation
        is the natural result. Net price inflation is unaffected, but unit volumes suffer as
        higher benchmark prices directly impact consumers who have not yet met their
        deductibles. 11

        231.    Defendants have also admitted that they manipulate benchmark prices to obtain

 favorable formulary positions for their analog insulins.

        232.    In a November 30, 2016 press release, Novo explained its rapidly escalating

 benchmark prices by admitting that it set those prices with an eye towards the spread:

        We hear from more and more people living with diabetes about the challenges
        they face affording healthcare, including the medicines we make. . . . News


 11
   See Richard Evans, Scott Hinds, & Ryan Baum, “US Rx Net Pricing Trends Thru 2Q16,” SSR
 LLC, 36 (Oct. 5, 2016).



                                                 41
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 42 of 115 PageID: 42



        reports on drug prices have left the public with an impression that companies like
        ours realize all the profits from the “[benchmark] price” increases we’ve made
        over the last decade. In other words, a [benchmark] price increase by XX percent
        leads to an automatic XX percent profit for the drug maker. We believe that is
        misleading and here’s why: As the manufacturer, we do set the “[benchmark]
        price” and have full accountability for those increases. However, after we set the
        [benchmark] price, we negotiate with the companies that actually pay for the
        medicines, which we call payers. This is necessary in order for our medicines to
        stay on their preferred drug list or formulary. The price or profit we receive after
        rebates, fees and other price concessions we provide to the payer is the “net
        price.” The net price more closely reflects our actual profits.

        233.    Lilly also admitted that it raises benchmark prices as a quid pro quo for formulary

 positions.

        234.    An October 7, 2016 Wall Street Journal article credited Enrique Conterno,

 President of Lilly’s diabetes business, with observing that the “reason drugmakers sharply raise

 benchmark prices without a corresponding increase in net price is that PBMs demand higher

 rebates in exchange for including the drug on their preferred-drug lists.”

        235.    Sanofi made a similar admission. Sanofi’s Annual Report on SEC Form 20-F for

 2016 states, “[S]ince 2014, we have increased the level of rebates granted for Lantus® in order

 to maintain favorable formulary positions with key payers in the US.”

        236.    Analyzing Defendants’ price increases demonstrates the scope of the Price

 Inflation Scheme’s impact.

        237.    By the end of 2017, Lilly had raised the benchmark prices of Humalog to $663.00

 for a package of pens and $343.38 for a box of cartridges. Most diabetes patients need at least

 one package of insulin per month. Figure 7 demonstrates Lilly’s price increases from 2006 to

 2019 for Humalog.




                                                 42
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 43 of 115 PageID: 43



        Figure 7: Rising benchmark prices of Humalog vials and pens from 2006-2019




        238.    Novo’s benchmark prices (AWP) for Levemir were $504.38 for a package of pens

 at the end of 2017 and $367.19 for a vial at the end of 2018. Most diabetes patients need at least

 one package of insulin per month. Novo’s benchmark prices for NovoLog sat at $698.54 for a

 package of pens and $361.70 for a vial at the end of 2018.

        239.    Figures 8 and 9 demonstrates Novo’s price increases from 2006 to 2019 for

 Levemir and NovoLog.




                                                 43
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 44 of 115 PageID: 44



       Figure 8: Rising benchmark prices of Levemir vials and pens from 2006-2019




                                          44
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 45 of 115 PageID: 45



        Figure 9: Rising benchmark prices of NovoLog vials and pens from 2006-2019




        240.    At the end of 2018, Sanofi’s benchmark prices for Lantus, the top-selling analog

 insulin, was $505.36 for a package of pens and $336.93 for a vial.

        241.    Figure 10 demonstrates Sanofi’s price increases from 2006 to 2019 for Lantus vial

 and pen packages.




                                                45
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 46 of 115 PageID: 46



        Figure 10: Rising benchmark prices of Lantus vials and pens from 2006-2019.




        242.    In just five years, Sanofi and Novo raised the reported prices for Lantus and

 Levemir by 168% and 169%, respectively.

        243.    In 2016, Novo and Sanofi were responsible for the highest drug benchmark price

 increases in the pharmaceutical industry. This distinction largely reflected their price hikes for

 Lantus and Levemir.

        244.    Figure 11 shows the dramatic analog insulin benchmark price hikes imposed by

 Lilly, Novo, and Sanofi from 2000 to 2015.




                                                  46
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 47 of 115 PageID: 47



                  Figure 11: Rising insulin benchmark prices from 2000-2015




        245.    The absence of competition among the analog insulin manufacturers is illustrated

 by the fact that Lilly, Novo, and Sanofi have not only dramatically increased their products’

 benchmark prices in the last 10 years, but also levied those increases in perfect lock-step.

        246.    In thirteen instances since 2009, Sanofi and Novo raised the benchmark prices of

 their long-acting analog insulins, Lantus and Levemir, in tandem, “taking the same price increase

 down to the decimal point within a few days of each other.” Robert Langreth, “Hot Drugs Show

 Sharp Price Hikes in Shadow Market,” Bloomberg (May 6, 2015).

        247.    As the same report states, “That is pretty much a clear signal that your competitor

 doesn’t intend to price-compete with you.”

        248.    Lilly, Novo, and Sanofi have engaged in the same lock-step behavior with respect

 to their rapid-acting analog insulins, Humalog, NovoLog, and Apidra, respectively.

        249.    Figure 12 demonstrates this seemingly collusive behavior with respect to Lantus

 and Levemir. Figure 13 demonstrates this collusive pattern of price hikes with respect to

 NovoLog and Humalog.




                                                  47
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 48 of 115 PageID: 48



        Figure 12: Rising Lantus and Levemir benchmark prices from 2001-2015




                                        48
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 49 of 115 PageID: 49



         Figure 13: Rising Humalog and NovoLog benchmark prices from 1996-2016




        250.      National Drug Acquisition Cost (“NADAC”) data confirms that NovoLog and

 Humalog prices and Lantus and Levemir prices have moved in lockstep since 2012. NADAC

 data is compiled by the Centers for Medicare and Medicaid Services and is based on a survey of

 retail community pharmacy prices.

        251.      According to the NADAC data, between 2012 and 2017, NovoLog prices

 increased 104%, Humalog prices increased 107%, Lantus prices increased 101%, and Levemir

 prices increased 121%. The following chart (Figure 14) demonstrates the lockstep per milliliter

 price increases shown in NADAC data for NovoLog and Humalog 100 unit/ML vials between

 2012 and 2017.




                                                49
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 50 of 115 PageID: 50




                Figure 14: Lockstep Price Increases for NovoLog and Humalog 2012-2017

                                                                                                                 NADAC
                                                                                                           Humalog / Novalog
                                                                                                      October 2012 through June 2017
    $30



    $25



    $20



    $15



    $10



     $5



     $0
                                  2/4/2013
                                             4/4/2013
                                                        6/4/2013
                                                                   8/4/2013




                                                                                                      2/4/2014
                                                                                                                 4/4/2014
                                                                                                                            6/4/2014
                                                                                                                                       8/4/2014




                                                                                                                                                                          2/4/2015
                                                                                                                                                                                     4/4/2015
                                                                                                                                                                                                6/4/2015
                                                                                                                                                                                                           8/4/2015




                                                                                                                                                                                                                                              2/4/2016
                                                                                                                                                                                                                                                         4/4/2016
                                                                                                                                                                                                                                                                    6/4/2016
                                                                                                                                                                                                                                                                               8/4/2016




                                                                                                                                                                                                                                                                                                                  2/4/2017
                                                                                                                                                                                                                                                                                                                             4/4/2017
                                                                                                                                                                                                                                                                                                                                        6/4/2017
          10/4/2012
                      12/4/2012




                                                                              10/4/2013
                                                                                          12/4/2013




                                                                                                                                                  10/4/2014
                                                                                                                                                              12/4/2014




                                                                                                                                                                                                                      10/4/2015
                                                                                                                                                                                                                                  12/4/2015




                                                                                                                                                                                                                                                                                          10/4/2016
                                                                                                                                                                                                                                                                                                      12/4/2016




                                                                                                                             HUMALOG                                                            NOVOLOG


          252.                        Figure 15 demonstrates the lockstep per milliliter price increases shown in NADAC

 data for Lantus and Levemir 100 unit/ML vials between 2012 and 2017.




                                                                                                                                                                   50
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 51 of 115 PageID: 51



                                Figure 15: Lockstep Price Increases for Lantus and Levemir 2012-2017

                                                                                                                 NADAC
                                                                                                            LANTUS / LEVEMIR
                                                                                                      October 2012 through June 2017
 $30



 $25



 $20



 $15



 $10



  $5



  $0
                               2/3/2013
                                          4/3/2013
                                                     6/3/2013
                                                                8/3/2013




                                                                                                   2/3/2014
                                                                                                              4/3/2014
                                                                                                                         6/3/2014
                                                                                                                                    8/3/2014




                                                                                                                                                                       2/3/2015
                                                                                                                                                                                  4/3/2015
                                                                                                                                                                                             6/3/2015
                                                                                                                                                                                                        8/3/2015




                                                                                                                                                                                                                                           2/3/2016
                                                                                                                                                                                                                                                      4/3/2016
                                                                                                                                                                                                                                                                 6/3/2016
                                                                                                                                                                                                                                                                            8/3/2016




                                                                                                                                                                                                                                                                                                               2/3/2017
       10/3/2012
                   12/3/2012




                                                                           10/3/2013
                                                                                       12/3/2013




                                                                                                                                               10/3/2014
                                                                                                                                                           12/3/2014




                                                                                                                                                                                                                   10/3/2015
                                                                                                                                                                                                                               12/3/2015




                                                                                                                                                                                                                                                                                       10/3/2016
                                                                                                                                                                                                                                                                                                   12/3/2016
                                                                                                                                    Lantus                                        Levemir


                    253.                      IMS Health data confirms that, between 2009 and 2017, NovoLog and Humalog,

 and Lantus and Levemir followed the same pattern of lockstep price increases. During that

 period, NovoLog prices increased 207.21%, Humalog prices increased 206.6%, Lantus prices

 increased 184.33%, and Levemir prices increased 203.78%.

                    254.                        The following chart (Figure 16) demonstrates the lockstep price increases per

 milliliter shown in IMS Health data for NovoLog and Humalog 100 unit/ML vials from January

 2009 through June 2017.




                                                                                                                                                              51
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 52 of 115 PageID: 52



      Figure 16: Lockstep Price Increases for NovoLog and Humalog Jan. 2009 – June 2017

                                                                                                    IMS
                                                                                          HUMALOG / NOVOLOG
                                                                                      January 2009 through June 2017
  $30



  $25



  $20



  $15



  $10



      $5



      $0
                             Sep-09




                                                         Sep-10




                                                                                    Sep-11




                                                                                                               Sep-12




                                                                                                                                          Sep-13




                                                                                                                                                                     Sep-14




                                                                                                                                                                                                Sep-15




                                                                                                                                                                                                                           Sep-16
           Jan-09
                    May-09


                                       Jan-10
                                                May-10


                                                                  Jan-11
                                                                           May-11


                                                                                             Jan-12
                                                                                                      May-12


                                                                                                                        Jan-13
                                                                                                                                 May-13


                                                                                                                                                   Jan-14
                                                                                                                                                            May-14


                                                                                                                                                                              Jan-15
                                                                                                                                                                                       May-15


                                                                                                                                                                                                         Jan-16
                                                                                                                                                                                                                  May-16


                                                                                                                                                                                                                                    Jan-17
                                                                                                                                                                                                                                             May-17
                                                                                                 HUMALOG                                  NOVOLOG


                255.                  Figure 17 demonstrates the lockstep per milliliter price increases shown in IMS

 Health data 12 for Lantus and Levemir 100 unit/ML vials from January 2009 through June 2017.




 12
    The IMS Health data graphed here is the total amount of the sales for chain stores by
 month reported by IMS divided by the extended unit sales in that same month reported by IMS.
 Extended units are the number of tablets, capsules, milliliters, ounces, etc. of a product shipped
 in each unit. Extended units are calculated by multiplying the number of units by the product
 size.




                                                                                                                    52
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 53 of 115 PageID: 53



     Figure 17: Lockstep Price Increases for Lantus and Levemir Jan. 2009 – June 2017

                                                                                              IMS
                                                                                      LANTUS / LEVEMIR
                                                                                January 2009 through June 2017
  $30


  $25


  $20


  $15


  $10


   $5


   $0
                          Sep-09




                                                     Sep-10




                                                                                Sep-11




                                                                                                           Sep-12




                                                                                                                                      Sep-13




                                                                                                                                                                 Sep-14




                                                                                                                                                                                            Sep-15




                                                                                                                                                                                                                       Sep-16
        Jan-09
                 May-09


                                   Jan-10
                                            May-10


                                                              Jan-11
                                                                       May-11


                                                                                         Jan-12
                                                                                                  May-12


                                                                                                                    Jan-13
                                                                                                                             May-13


                                                                                                                                               Jan-14
                                                                                                                                                        May-14


                                                                                                                                                                          Jan-15
                                                                                                                                                                                   May-15


                                                                                                                                                                                                     Jan-16
                                                                                                                                                                                                              May-16


                                                                                                                                                                                                                                Jan-17
                                                                                                                                                                                                                                         May-17
                                                                                                  LANTUS                              LEVEMIR


            256.               Like the retail prices of Defendants’ analog insulins, the Distributor Prices for

 those medications have moved in lockstep as Defendants continually increased prices throughout

 the Class Period.

            257.               Figure 18 demonstrates the lockstep Distributor Price increases shown in IMS

 Health data for NovoLog and Humalog 100 unit/ML vials between July 2011 and May 2017.

 That pricing data bears a striking resemblance to the inflated prices at the retail level.




                                                                                                                    53
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 54 of 115 PageID: 54



    Figure 18: Lockstep Price Increases for NovoLog and Humalog Jul. 2011 – May 2017


                                   IMS WAC Pricing
                                HUMALOG / NOVOLOG
                             July 2011 through May 2017
  $300.0

  $250.0

  $200.0

  $150.0

  $100.0                                                                              HUMALOG
                                                                                      NOVOLOG
   $50.0

     $.0
           WAC Jun 2011



           WAC Mar 2012
           WAC Jun 2012



           WAC Mar 2013
           WAC Jun 2013



           WAC Mar 2014
           WAC Jun 2014



           WAC Mar 2015
           WAC Jun 2015



           WAC Mar 2016
           WAC Jun 2016



           WAC Mar 2017
           WAC Sep 2011
           WAC Dec 2011



           WAC Sep 2012
           WAC Dec 2012



           WAC Sep 2013
           WAC Dec 2013



           WAC Sep 2014
           WAC Dec 2014



           WAC Sep 2015
           WAC Dec 2015



           WAC Sep 2016
           WAC Dec 2016

           258.   The Distributor Prices of Lantus and Levemir have likewise moved in lockstep.

 The following chart demonstrates the lockstep Distributor Price increases shown in IMS Health

 data for Lantus and Levemir 100 unit/ML vials between July 2011 and May 2017. This pricing

 data bears a striking resemblance to the increases paid at the retail level.




                                                   54
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 55 of 115 PageID: 55



     Figure 19: Lockstep Price Increases for Lantus and Levemir Jul. 2011 – May 2017


                                  IMS WAC Pricing
                                 LANTUS / LEVEMIR
                            July 2011 through May 2017
  $300.

  $250.

  $200.

  $150.

  $100.                                                                                 LANTUS
                                                                                        LEVEMIR
   $50.

     $.
          WAC Jan 2012




          WAC Jan 2013




          WAC Jan 2014




          WAC Jan 2015




          WAC Jan 2016




          WAC Jan 2017
          WAC Oct 2011




          WAC Oct 2012




          WAC Oct 2013




          WAC Oct 2014




          WAC Oct 2015




          WAC Oct 2016
          WAC Jul 2011



          WAC Apr 2012
          WAC Jul 2012



          WAC Apr 2013
          WAC Jul 2013



          WAC Apr 2014
          WAC Jul 2014



          WAC Apr 2015
          WAC Jul 2015



          WAC Apr 2016
          WAC Jul 2016



          WAC Apr 2017
          259.   Pursuant to Defendants’ Price Inflation Scheme, they have implemented those

 rapid, lockstep analog insulin price increases without impacting the real prices paid by the PBM

 Conspirators and their insurer clients. Rather, the ever-escalating benchmark prices are designed

 to maintain Defendants’ favorable positions on the PBM Conspirators’ formularies.

          260.   For example, Novo has steeply raised the benchmark prices of Levemir and

 NovoLog for over a decade, while keeping the net prices of these drugs constant. Figures 20 and

 21, which were attached to Novo’s November 30, 2016 press release, illustrate this conduct.




                                                55
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 56 of 115 PageID: 56



              Figure 20: Real Versus Benchmark Prices of NovoLog Vials




            Figure 21: Real Versus Benchmark Prices of NovoLog FlexPens




                                        56
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 57 of 115 PageID: 57



        261.   Figure 22 illustrates Sanofi’s manipulation of the Lantus spread.

                      Figure 22: Real versus Benchmark Price of Lantus




        262.   Defendants’ manipulation of their analog insulins spreads to curry favor with the

 PBM Conspirators is also evidenced by data concerning the amount of Defendants’ “rebates” to

 PBMs and insurers.




                                               57
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 58 of 115 PageID: 58



         263.   Figure 23 shows the amount Lilly has increased its rebates (spreads) from 2007 to

 2014.

   Figure 23: Lilly’s reported “rebates” as a percentage of U.S. gross sales from 2007-2014




         264.   The spreads on Novo’s analog insulins have exhibited the same pattern. Figure 24

 shows the increase in Novo’s rebates (spreads) from 2007 to 2014.




                                                58
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 59 of 115 PageID: 59




  Figure 24: Novo’s reported “rebates” as a percentage of U.S. gross sales from 2007-2014




        265.   Sanofi’s spreads have also exhibited the same pattern. Figure 25 shows the

 amount Sanofi has increased its rebates (spreads) from 2007 to 2014.




                                               59
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 60 of 115 PageID: 60



  Figure 25: Sanofi’s reported “rebates” as a percentage of U.S. gross sales from 2007-2014




        266.    The spreads that Sanofi and Novo employ with respect to their analog insulin

 medications have made those Defendants the second- and third-largest rebators in the

 pharmaceutical industry.

        L.      The Injuries that Defendants’ Fraudulent Pricing Scheme Caused

        267.    During the Class Period, Defendants deliberately and intentionally published

 Distributor Prices and benchmark prices for their analog insulins that did not reflect the actual

 market prices of those drugs. As Defendants’ Distributor Prices and benchmark prices soared

 further and further away from their net prices, the published Distributor Prices and benchmark

 prices were so untethered from Defendants’ true average prices that the Distributor Prices and

 benchmark prices were fraudulent.




                                                  60
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 61 of 115 PageID: 61



        268.    Defendants published the inflated Distributor Prices and benchmark prices to

 create net-to-benchmark price spreads that Defendants marketed to PBM Conspirators in

 exchange for favorable formulary placements for Defendants’ analog insulins.

        269.    Thus, instead of competing based on the prices offered to Plaintiffs, Class

 Members, and Defrauded Consumers, Defendants employed the Price Inflation Scheme to offer

 something of value to the PBM Conspirators (large spreads on which to make profits) in

 exchange for preferred formulary status.

        270.    That ruse cost Defendants nothing, while increasing the prices paid by Plaintiffs,

 Class Members, and the Defrauded Consumers, and enhancing the PBM Conspirators’ profits.

        271.    Defendants’ Price Inflation Scheme injured Plaintiffs and Class Members because

 Defendants utilized the excessive payments they received from Class Members to finance the

 rebates Defendants paid to the PBM Conspirators to maintain favorable formulary status for

 Defendants’ medications.

        272.    The excessive Distributor Prices that Defendants’ Price Inflation Scheme

 produced injured Plaintiffs and Class Members in two respects.

        273.    First, they paid higher Distributor Prices to Defendants.

        274.    Second, the demand for analog insulin products fell because Defrauded

 Consumers could not afford to pay the retail prices set for their analog insulins with reference to

 Defendants’ fraudulently inflated benchmark prices.

        275.    If Defendants did not inflate their Distributor Prices and benchmark prices and

 pay the rebates to the PBM Conspirators, the Distributor Prices paid by Plaintiffs and Class

 Members would have been considerably lower.




                                                 61
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 62 of 115 PageID: 62



         276.   Although Defendants’ false benchmark prices also deceived and injured the

 Defrauded Consumers, Plaintiffs and the members of the Classes are direct purchasers of the

 Defendants’ analog insulins. As a result, they were the most directly harmed victims of

 Defendants’ Price Inflation Scheme.

         277.   The Defrauded Consumers had no reason to believe that: (a) Defendants’

 benchmark prices varied greatly from the prices the PBM Conspirators and insurers received;

 and (b) the prices for consumers were trending in an entirely different direction from the prices

 that the PBM Conspirators and insurers paid.

         278.   Indeed, Defendants intentionally concealed their analog insulins’ net prices and

 prevented Plaintiffs, Class Members, and the Defrauded Consumers from learning the net prices

 to ensure that the PBM Conspirators would benefit from the spreads between the net and

 benchmark prices.

         279.   Defendants’ intentional concealment of the Price Inflation Scheme was critical to

 its success.

         280.   If the Defrauded Consumers did not believe—based on Defendants’ fraudulent

 misrepresentations—that the published benchmark prices provided a reasonable basis for the

 consumers’ cost-sharing obligations, the PBM Conspirators and health insurers could not have

 used the inflated benchmark prices as a basis for consumer cost-sharing.

         281.   Moreover, if the PBM Conspirators could not use the artificial benchmark prices

 that Defendants published as a basis for reimbursement, the spreads between benchmark and net

 prices would evaporate, and the Distributor Price paid by Plaintiffs and Class Members would

 decrease substantially.




                                                 62
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 63 of 115 PageID: 63



        282.    Without spreads to sell, Defendants would have to compete for preferred

 formulary positions by offering lower prices to Plaintiffs, Class Members, the PBM

 Conspirators, and Defrauded Consumers.

        283.    Due to Defendants’ success in concealing their Price Inflation Scheme, however,

 Defrauded Consumers relied on Defendants’ representations regarding their benchmark prices

 when the consumers paid for their analog insulins based on the fraudulent benchmark prices.

        284.    Unaware of the true facts concerning the pricing of the analog insulins, Defrauded

 Consumers continue to pay for Defendants’ analog insulins based on their benchmark prices, the

 only price truly available to consumers.

        285.    The Price Inflation Scheme has also exacted a significant physical and

 psychological toll on Defrauded Consumers.

        286.    People who suffer from diabetes are disproportionately poor. As a result, many

 Defrauded Consumers have had to reduce the amount of analog insulins they utilize because they

 cannot afford that medication.

        287.    To compensate for their lack of insulin, some patients starve themselves,

 foregoing one or even two meals a day.

        288.    These practices—which ineffectively control blood sugar levels—lead to serious

 complications such as kidney disease and kidney failure, heart disease and heart attacks,

 infection, amputation, blindness, sustained hyperglycemia, and, in severe cases, diabetic

 ketoacidosis—a life-threatening condition.

        289.    Other Defrauded Consumers must resort to re-using needles and pen tips to cut

 back on their diabetes-related costs. This practice exposes patients to a high risk of infection.




                                                  63
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 64 of 115 PageID: 64



         290.    Other Defrauded Consumers attempt to lower their diabetes-related costs by

 skipping the glucose testing they should conduct before injecting insulin. Foregoing glucose

 testing can lead to under- or over-dosing insulin.

         291.   Individuals living with diabetes spend, on average, twice as much on healthcare

 every year as those without the disease although an effective treatment for the disease has existed

 for more than 100 years.

         292.   Diagnosed diabetes now costs the U.S. over $245 billion per year, which is

 roughly 20% of healthcare spending in the U.S.

         293.   Defendants’ Price Inflation Scheme has pushed, and will continue to push, access

 to life-saving drugs out of reach for countless uninsured and underinsured American diabetes

 patients.

         M.     Government Investigations of Insulin Pricing

         294.   On November 3, 2016, Senator Bernie Sanders and Representative Elijah E.

 Cummings sent correspondence to U.S. Attorney General Loretta Lynch and the Chair of the

 Federal Trade Commission (“FTC”), Edith Ramirez, requesting that the U.S. Department of

 Justice (“DOJ”) and the FTC “investigate whether pharmaceutical companies manufacturing

 insulin products have colluded or engaged in anticompetitive behavior in setting their drug

 prices.” 13

         295.   The Congressmen noted that, although the original insulin patent expired 75 years

 ago, drug prices were not falling. Rather, the three Defendants were continuously increasing


 13
    See Letter from Senator Sanders and Representative Cummings to U.S. Attorney General
 Loretta Lynch and FTC Chair Edith Ramirez, November 3, 2016, available at
 https://www.sanders.senate.gov/download/sanders-cummings-letter-to-doj-ftc-on-
 insulin?inline=file.




                                                 64
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 65 of 115 PageID: 65



 prices. The letter further emphasized that, “[i]n numerous instances price increases have

 reportedly mirrored one another precisely.” 14

           296.    According to the Congressmen’s letter, “[t]he price of insulin more than tripled

 between 2002 and 2013 – from $231 to $736 per year per patient. From 2010 to 2014, Lantus,

 made by Sanofi, increased in price by 168 percent; Humalog, made by Eli Lilly, increased by

 103 percent.” 15

           297.    The Congressmen noted the following specific, lockstep price increases reported

 by Bloomberg in 2015:

           On May 30 last year, the price for a vial of the blockbuster diabetes medication
           Lantus went up by 16.1 percent. On the next day, Lantus’s direct competitor,
           Levemir, also registered a price increase—of 16.1 percent.

           The pattern repeated itself six months later when Lantus, from French drugmaker
           Sanofi, was marked up 11.9 percent, and Levemir, made by Novo Nordisk A/S,
           matched again exactly.

           In 13 instances since 2009, prices of Lantus and Levemir—which dominate the
           global market for long-acting injectable insulin with $11 billion in combined
           sales—have gone up in tandem in the U.S., according to SSR Health, a market
           researcher in Montclair, New Jersey. 16




 14
   Id. (citing Carolyn Johnson, “Why treating diabetes keeps getting more expensive,”
 WASHINGTON POST (Oct. 31, 2016) and Robert Langreth, “Hot Drugs Show Sharp Price Hikes in
 Shadow Market,” BLOOMBERG (May 6, 2015)).
 15
      Id. (internal footnotes omitted).
 16
   Id. (quoting Robert Langreth, “Hot Drugs Show Sharp Price Hikes in Shadow Market,”
 BLOOMBERG (May 6, 2015)) (emphasis in original).




                                                   65
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 66 of 115 PageID: 66



        298.    On May 1, 2017, Lilly announced in a Securities and Exchange Commission

 filing that it had received civil investigative demands in connection with insulin pricing

 investigations by the attorneys general for the states of Washington and New Mexico. 17

        299.    Congressional investigations remain ongoing. Moreover, the state of Colorado

 capped insulin co-payments.

        300.    In a belated, ineffective effort to control the public relations fiasco, Lilly

 announced a half-price alternative to its top-selling Humalog product. 18

                  V.    FRAUDULENT CONCEALMENT AND TOLLING

        301.    Because of Defendants’ active concealment of their fraudulent conduct, Plaintiffs

 and the members of the Classes had no knowledge of the combination or conspiracy alleged

 herein or of facts sufficient to place them on inquiry notice of the claims set forth herein, until at

 least November of 2016.

        302.    During the Class Period, Defendants affirmatively and fraudulently concealed their

 unlawful conduct against Plaintiffs and Class Members.

        303.    To facilitate their fraudulent scheme, Defendants closely guarded the pricing

 structures and sales figures for their analog insulins. In particular, each Defendant concealed the

 net prices it offered to the PBM Conspirators and its use of a significant portion of the

 Distributor Prices to fund the kickbacks paid to the PBM Conspirators.

        304.    Defendants also endeavored to conceal their fraudulent conduct by signing

 confidentiality agreements with participants in the supply chain that knew the net prices.



 17
    See Form 10-Q, Eli Lilly and Company (May 1, 2017), available at
 https://www.documentcloud.org/documents/4113102-Eli-Lilly-March-2017-Form-10-
 Q.html#document/p45/a384369.
 18
    See “We Either Buy Insulin Or We Die”, N.Y Times. Jun. 13, 2019, available at
 https://www.nytimes.com/2019/06/13/opinion/insulin-price-costs.html.



                                                   66
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 67 of 115 PageID: 67



           305.   Information regarding the government investigation of Defendants’ alleged

 unlawful conduct in the analog insulin market was not made public until November 2016.

           306.   Given the government’s role as the single largest healthcare payor in the U.S., the

 government’s inability to uncover any evidence of Defendants’ Price Inflation Scheme until late

 2016 demonstrates that Plaintiffs and Class Members could not have discovered Defendants’

 fraud prior to that time.

           307.   Further, Defendants made misleading public statements regarding price increases

 and their actual profits from the sale of insulin drugs that concealed Defendants’ fraud. For

 example, in 2017, Lilly spokesperson Julie Williams stated:

                  There is a wide and growing discrepancy between the published
                  “list price” Lilly sets and the “net price” that Lilly actually
                  receives.

                  The list price (also known as the wholesale acquisition cost or
                  WAC) is the price that a manufacturer sets as a starting point for
                  negotiations with federal and state governments, private insurers,
                  and pharmacy benefit managers to gain formulary access.
                  Manufacturers also use list price in negotiations with wholesalers
                  and others involved in the distribution process.

                  The amount the manufacturer receives after all discounts and
                  rebates are applied is considerably less than the list price. For
                  example, the net price for Humalog – our most commonly used
                  insulin – increased by 4 percent over the five-year period of 2009
                  to 2014, which is a much smaller increase than what some
                  consumers have experienced. 19

           308.   Similarly, on November 30, 2016, Novo issued a press release regarding

 benchmark prices and actual profits that stated:

           As a first step, we’ve taken a position on affordability, outlining three tenets that
           will be our focus. One is creating more pricing predictability so customers like
           pharmacy benefit managers (PBMs) and payers can effectively anticipate and
           budget for our price increases. We will support that by limiting any potential


 19
      See http://www.healthline.com/diabetesmine/high-cost-insulin-and-plea-to-lilly#4.



                                                     67
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 68 of 115 PageID: 68



        future list price increases for our medicines to no more than single-digit
        percentages annually. This is one action we are taking immediately.

        A second area of focus is transforming the drug pricing system, which is
        incredibly complex and has resulted in a lot of confusion around what patients
        pay for medicines. News reports on drug prices have left the public with an
        impression that companies like ours realize all the profits from the “list price”
        increases we’ve made over the last decade. In other words, a list price increase by
        XX percent leads to an automatic XX percent profit for the drug maker. We
        believe that is misleading and here’s why: As the manufacturer, we do set the “list
        price” and have full accountability for those increases. However, after we set the
        list price, we negotiate with the companies that actually pay for the medicines,
        which we call payers. This is necessary in order for our medicines to stay on their
        preferred drug list or formulary. The price or profit we receive after rebates, fees
        and other price concessions we provide to the payer is the “net price.” The net
        price more closely reflects our actual profits.

        309.    Defendants made these public statements to conceal their unlawful scheme and

 enterprise.

        310.    These statements were false and misleading because, inter alia, they failed to

 disclose to Plaintiffs and Class Members that the increased prices that distributors were forced to

 pay for Defendants’ analog insulin products were not a function of the need to preserve

 Defendants’ actual profits or other appropriate market forces.

        311.    Rather, Defendants’ price increases were engineered to enable them to set the

 “spread” for the PBM Conspirators to receive their substantial kickbacks and to ensure that

 Defendants could recoup the kickbacks from the Distributor Prices that Class Members paid for

 Defendants’ analog insulin products.

        312.    Plaintiffs and the Class Members could not have discovered the violations alleged

 herein earlier than late 2016 because Defendants acted in secret, concealed their unlawful and

 fraudulent conduct, and fraudulently concealed their activities.




                                                 68
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 69 of 115 PageID: 69



         313.     Because of Defendants’ fraudulent concealment of their unlawful conduct and

 pattern of racketeering activity, Plaintiffs and the Classes are entitled to the tolling of any statute

 of limitations applicable to their claims.

                             VI. CLASS ACTION ALLEGATIONS

         314.     Pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3), Plaintiffs

 bring this action on behalf of the Class. The Class consists of all persons or entities that

 purchased NovoLog, Humalog, Lantus, and Levemir directly from the Defendants in the United

 States and its territories and possessions during the Class Period, which ranges from January 1,

 2009 through the present. During the Class Period, Plaintiffs purchased: NovoLog and Levemir

 directly from Novo; Humalog directly from Lilly; and Lantus directly from Sanofi.

         315.     Defendants and their officers, directors, management, employees, subsidiaries, or

 affiliates, and all governmental entities are excluded from the Class.

         316.     Plaintiffs believe that there are dozens of members of the Class that are

 geographically dispersed throughout the United States. As a result, joinder of all Class Members

 is impracticable.

         317.     The members of the Class are readily identifiable from information and records

 maintained by Defendants.

         318.     Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs’

 interests are not antagonistic to the claims of the other Class Members, and Plaintiffs possess no

 material conflicts with any other Class Member that would make class certification

 inappropriate.




                                                   69
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 70 of 115 PageID: 70



        319.     Plaintiffs and all members of the Class were damaged by the same wrongful

 conduct of Defendants. Plaintiffs and all members of the Class directly purchased NovoLog,

 Humalog, Lantus, and Levemir from Defendants, and therefore possess the requisite standing.

        320.     Plaintiffs will fairly and adequately protect and represent the interests of all Class

 Members. Plaintiffs’ interests are consistent with, and not antagonistic to, those of the members

 of the Class.

        321.     Plaintiffs are represented by counsel who are experienced and competent in the

 prosecution of class action litigation, and who have particular expertise pursuing class action

 litigation involving alleged violations of the RICO laws.

        322.     Questions of law and fact common to the members of the Class predominate over

 questions that may affect only individual Class Members because Defendants have acted on

 grounds generally applicable to the entire Class. As a result, determining damages with respect

 to the Class as a whole is appropriate. Such generally applicable conduct is inherent in

 Defendants’ wrongful conduct.

        323.     The predominant common legal and factual questions applicable to all Class

 Members include, but are not limited to, the following:

            a. Whether Defendants and their co-conspirators formed association-in-fact

                 enterprises for the common purpose of securing favorable formulary positions

                 through which they artificially increased the Distributor Prices and benchmark

                 prices of NovoLog, Humalog, Lantus, and Levemir in the United States;

            b. The duration and extent of Defendants’ Price Inflation Scheme and the conspiracy

                 to maintain that scheme;




                                                   70
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 71 of 115 PageID: 71



            c. Whether Defendants and their co-conspirators were participants in the enterprises

                alleged herein;

            d. The effect of the enterprises on the Distributor Prices of NovoLog, Humalog,

                Lantus, and Levemir in the United States during the Class Period;

            e. Whether Defendants’ conduct caused artificially inflated prices for NovoLog,

                Humalog, Lantus, and Levemir;

            f. Whether Defendants committed mail and wire fraud;

            g. Whether Defendants’ acts of mail and wire fraud constituted a pattern of

                racketeering activity;

            h. Whether Defendants’ pattern of racketeering activity satisfied the long-term or

                short-term continuity requirement of the federal and New Jersey RICO statutes;

                and

            i. Whether, and to what extent, the conduct of Defendants and their co-conspirators

                caused injury to Plaintiffs and other Class Members.

        324.    Those common questions do not vary among the members of the Class. As a

 result, the Court and the jury may resolve those issues without reference to the individual

 circumstances of any Class Member.

        325.    Class action treatment is a superior method for the fair and efficient adjudication

 of the claims asserted by all Class Members. Such treatment will permit many similarly situated

 entities to prosecute their common claims in a single forum simultaneously, efficiently, and

 without the unnecessary duplication of evidence, effort, or expense that numerous individual

 actions would engender.




                                                 71
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 72 of 115 PageID: 72



        326.     The benefits of proceeding through the class mechanism, including providing all

 Class Members a method for obtaining redress on claims that they could not practicably pursue

 individually, substantially outweigh potential difficulties in the management of this litigation as a

 class action.

        327.     Plaintiffs know of no special difficulty to be encountered in the management of

 this action that would preclude its maintenance as a class action.

                                   VII. CLAIMS FOR RELIEF

                                  FIRST CAUSE OF ACTION
                         (Violation of 18 U.S.C. § 1962(c) Against Novo)

        328.     Plaintiffs hereby incorporate by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        329.     Plaintiffs bring this claim on behalf of the Class against Novo pursuant to 18

 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief based

 upon Novo’s violations of 18 U.S.C. § 1962(c).

        330.     Novo is a “person,” within the meaning of 18 U.S.C. § 1961(3), that conducted

 the affairs of an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C.

 § 1962(c).

        331.     All Class Members are “persons,” as that term is defined in 18 U.S.C. § 1961(3),

 that were injured in their business or property as a result of Novo’s wrongful conduct.

        A. The Levemir/NovoLog Pricing Enterprise

        332.     Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

 among those associated with the enterprise; and (iii) longevity sufficient to pursue the

 enterprise’s purpose.




                                                  72
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 73 of 115 PageID: 73



        333.    Novo formed such an association-in-fact enterprise (the “Levemir/NovoLog

 Pricing Enterprise”) that consists of: (a) Novo, including its employees and agents; (b) the PBM

 CVS Caremark, including its employees and agents; (c) the PBM Express Scripts, including its

 employees and agents; and (d) the PBM OptumRx, including its employees and agents.

        334.    The Levemir/NovoLog Pricing Enterprise is an ongoing and continuing business

 organization consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created

 and maintained systematic links for a common purpose. That common purpose was to enrich

 Novo and the PBM Conspirators by providing the PBM Conspirators with the largest possible

 spread between the benchmark and actual net selling price for Novo’s long-acting analog insulin

 product, Levemir, and its rapid-acting analog insulin product, NovoLog, in exchange for

 securing exclusive, or at least favorable, formulary positions for those medications as treatments

 for Type 1 and 2 diabetes.

        335.    To accomplish this purpose, the Levemir/NovoLog Pricing Enterprise

 systematically inflated the Distributor Prices and benchmark prices of Levemir and Novolog and

 represented—either affirmatively or through half-truths and omissions—to Plaintiffs, Class

 Members, and Defrauded Consumers that the Distributor Prices and benchmark prices of

 Levemir and Novolog fairly and accurately reflected the actual cost of those medications in a

 competitive marketplace free of kickbacks and other illicit conduct.

        336.    The Levemir/Novolog Pricing Enterprise concealed from Plaintiffs, the Class, and

 Defrauded Consumers the existence and amount of steep rebates that Novo supplied to the PBM

 Conspirators in connection with the purchases of Levemir and Novolog that they effectively

 controlled. These rebates amounted to 25% or more of the medications’ benchmark prices.




                                                 73
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 74 of 115 PageID: 74



        337.    The Levemir/NovoLog Pricing Enterprise also concealed from the Plaintiffs, the

 Class, and Defrauded Consumers the purpose of these rebates. The difference between the

 benchmark price and the real prices of Levemir and NovoLog negotiated by the PBM

 Conspirators produced increased profits for them.

        338.    Thus, Novo’s large rebates served to ensure that the PBM Conspirators would

 place and maintain Levemir and NovoLog in preferred or favorable positions on the PBM

 Conspirators’ formularies.

        339.    By maintaining those favorable formulary positions for Levemir and NovoLog,

 the Levemir/NovoLog Pricing Enterprise ensured that a larger number of prescriptions for those

 medications would be written and filled.

        340.    The Levemir/NovoLog Pricing Enterprise thus advanced the joint interests of

 Novo and the PBM Conspirators by producing higher sales (and therefore profits) for Novo and

 larger spreads (and therefore profits) for the PBMs.

        341.    The Price Inflation Scheme the Levemir/NovoLog Pricing Enterprise perpetrated

 was dependent upon Novo charging Plaintiffs and Class Members—all of whom are direct

 purchasers of analog insulin drugs from Novo—artificially inflated prices for Levemir and

 NovoLog to fund the kickbacks that Novo paid to the PBM Conspirators.

        342.    The persons engaged in the Levemir/NovoLog Pricing Enterprise are

 systematically linked through contractual relationships, financial ties, and continuing

 coordination of activities, all of which Novo spearheads.

        343.    To facilitate the Levemir/NovoLog Pricing Enterprise, Novo and the PBM

 Conspirators engage in regular communications by which they share pricing information,

 including data concerning the Distributor Prices and benchmark prices of Levemir and NovoLog




                                                 74
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 75 of 115 PageID: 75



 and the rebates payable to the PBM Conspirators, and otherwise plot to advance their shared

 interests.

         344.    Novo and the PBM Conspirators functioned as a continuing unit for the purposes

 of advancing the shared interests of the Levemir/NovoLog Pricing Enterprise. All members of

 that enterprise agreed to take actions to hide their pricing scheme and to continue the enterprise’s

 existence.

         345.    At all relevant times, the PBM Conspirators were aware of the conduct in which

 Novo and the other PBM Conspirators engaged to advance the shared interests of the members

 of the Levemir/NovoLog Pricing Enterprise.

         346.    All of the PBM Conspirators were knowing and willing participants in the

 Levemir/NovoLog Pricing Enterprise and reaped significant profits from the conduct in which

 the members of the enterprise engaged.

         347.    The PBM Conspirators all struck rebate deals with Novo to conceal the true prices

 of Levemir and NovoLog and to profit from the inflated rebates Novo agreed to pay to the PBM

 Conspirators.

         348.    The PBM Conspirators represented to Plaintiffs, Class Members, and the

 Defrauded Consumers that the rebates the PBM Conspirators negotiated saved health care

 purchasers money on their prescription needs.

         349.    When the PBM Conspirators made those representations, they knew that the

 rebates did not actually decrease the costs of Levemir and NovoLog for Plaintiffs, Class

 Members, and Defrauded Consumers. Rather, because of the Price Inflation Scheme

 implemented by the members of the Levemir/NovoLog Pricing Enterprise, Novo’s published

 Distributor Prices and benchmark prices for Levemir and NovoLog were falsely inflated.




                                                 75
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 76 of 115 PageID: 76



        350.    In the absence of the kickbacks paid by Novo to the PBM Conspirators, those

 PBMs would have disclosed Novo’s fraudulent representations concerning the Distributor Prices

 and benchmark prices of Levemir and NovoLog.

        351.    As a result of those kickbacks, however, the PBM Conspirators perpetuated the

 Levemir/Novolog Pricing Enterprise’s scheme and reaped substantial profits.

        352.    Furthermore, even as public scrutiny, media coverage, and congressional

 investigations began to focus on the rapidly inflating prices of Novo’s analog insulins, the PBM

 Conspirators did not challenge Novo’s reported benchmark prices, terminate their role in the

 Levemir/NovoLog Pricing Enterprise, or disclose publicly that the Levemir and NovoLog

 Distributor Prices and benchmark prices that Plaintiffs, Class Members, and Defrauded

 Consumers were forced to pay did not accurately reflect the price PBMs actually paid for those

 medications.

        353.    Novo could not have accomplished the purpose of the Levemir/NovoLog Pricing

 Enterprise without the assistance of the PBM Conspirators.

        354.    For Novo to profit from the scheme, the PBM Conspirators needed to convince

 health care payers and plan sponsors to approve formularies on which Levemir and NovoLog

 were given favorable treatment.

        355.    The PBM Conspirators accomplished that objective by making a series of

 material misrepresentations and omissions. In particular, they told clients, potential clients, and

 investors that they secured significant discounts for the Levemir and NovoLog utilized by

 consumers.

        356.    However, these discounts were only significant because the benchmark prices

 were artificially inflated pursuant to the Levemir/NovoLog Pricing Enterprise’s Price Inflation




                                                  76
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 77 of 115 PageID: 77



 Scheme. The supposed discounts were the fictitious result of a deliberate scheme to create large

 rebates without lowering the real prices of Levemir and NovoLog.

        357.     The Levemir/NovoLog Pricing Enterprise engaged in and affected interstate

 commerce because, inter alia, it set the price of drugs that were sold to Class Members

 throughout the United States, its territories, the District of Columbia, and the Commonwealth of

 Puerto Rico.

        358.     The impacts of the Levemir/NovoLog Pricing Enterprise’s Price Inflation Scheme

 persist to this day—i.e., the artificially inflated spread between the Distributor Prices and

 benchmark prices of Levemir and NovoLog, on the one hand, and the actual prices of those

 medications, on the other hand, persist.

        359.     Thus, Novo and the PBM Conspirators continue to make large profits because of

 the massive spread between the Distributor Prices and benchmark prices of Levemir and

 NovoLog and the actual acquisition cost for the PBM Conspirators.

        360.     In contrast, the Levemir/NovoLog Pricing Enterprise’s Price Inflation Scheme

 forces Plaintiffs and other Class Members—the direct purchasers of analog insulin drugs—to pay

 artificially inflated Distributor Prices that enable Novo to pay kickbacks to the PBM

 Conspirators.

        B. Novo Conducted and Participated in the Conduct of the Levemir/NovoLog
           Pricing Enterprise’s Affairs Through a Pattern of Racketeering Activity

        361.     During the Class Period, Novo conducted and participated in the conduct of the

 affairs of the Levemir/NovoLog Pricing Enterprise through a pattern of racketeering activity,

 including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. §

 1343, relating to wire fraud.




                                                  77
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 78 of 115 PageID: 78



        362.    Novo exerted control over the Levemir/NovoLog Pricing Enterprise and

 participated in the operation and management of the affairs of the Levemir/NovoLog Pricing

 Enterprise, directly or indirectly, in the following ways:

            a. Novo established and published the Levemir and NovoLog Distributor Prices and

                benchmark prices;

            b. Novo regularly raised the published Levemir and NovoLog Distributor Prices and

                benchmark prices to facilitate the Price Inflation Scheme;

            c. Novo granted the PBM Conspirators substantial rebates representing discounts

                from the Levemir and NovoLog benchmark prices in exchange for the PBM

                Conspirators’ commitment to give Levemir and NovoLog exclusive, or at least

                favorable, formulary placement;

            d. Novo concealed from Plaintiffs, Class Members, and the Defrauded Consumers

                the amount and purpose of the rebates;

            e. Novo intended that the PBM Conspirators would distribute through the U.S. Mail

                and interstate wire facilities promotional and other materials that claimed that

                rebates (such as those applied to Levemir and NovoLog) saved health care

                purchasers money on their prescription needs and knew that the PBM

                Conspirators did distribute those material misrepresentations; and

            f. Novo made repeated materially misleading statements to Plaintiffs, Class

                Members, and the Defrauded Consumers regarding the supposed Distributor

                Prices and benchmark prices of Levemir and NovoLog without stating that those

                prices differed substantially from the prices negotiated by the PBM Conspirators

                and without disclosing the rebates that Novo was paying the PBM Conspirators.




                                                  78
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 79 of 115 PageID: 79



        363.    Novo’s pattern of racketeering activity involved thousands of separate instances

 where Novo and its co-conspirators used the U.S. Mail and interstate wire facilities in

 furtherance of the unlawful Price Inflation Scheme.

        364.    For example, on or about June 16, 2010, Novo utilized the interstate wires to

 represent to PDC that the Distributor Price of Levemir® FlexPens® 3ML/5 on June 16, 2010,

 was $174.93. When representing the price to PDC, Novo concealed the Price Inflation Scheme

 and concealed that Novo would pay a substantial portion of the quoted Distributor Prices to the

 PBM Conspirators to fund that scheme.

        365.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 228 different occasions that the

 Distributor Price of Levemir® FlexPen® 5X3ML was various prices starting at $158.15 in

 January 2009 and increasing to $333.12 by September 2014.

        366.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 83 different occasions that the

 Distributor Price of Levemir® FlexTouch® was various prices starting at $287.96 in June 2014

 and increasing to $403.50 by May 2016.

        367.    Based on information currently available, during the class period, Novo utilized

 the interstate wires to represent to FWK on approximately 176 different occasions that the

 Distributor Price of Levemir® 100 unit/ML 10 ML vile was various prices starting at $81.11 in

 January 2009 and increasing to $269.00 by May 2016.

        368.    In all circumstances, Novo concealed the Price Inflation Scheme and concealed

 that Novo would pay a substantial portion of the quoted Distributor Prices to the PBM

 Conspirators to fund that scheme.




                                                 79
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 80 of 115 PageID: 80



        369.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 303 different occasions that the

 Distributor Price of NovoLog® FlexPen® 5X3ML was various prices starting at $167.45 in

 January 2009 and increasing to $457.10 by May 2016.

        370.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 39 different occasions that the

 Distributor Price of NovoLog® Penfill® 3ML was various prices starting at $161.03 in January

 2009 and increasing to $415.10 by October 2015.

        371.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on 291 different occasions that the Distributor Price of

 NovoLog® 100 unit/ML 10 ML vial was various prices starting at $86.69 in January 2009 and

 increasing to $236.70 by May 2016.

        372.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 268 different occasions that the

 Distributor Price of NovoLog® Mix 70/30 FlexPen® 5X3ML was various prices starting at

 $167.45 in January 2009 and increasing to $457.10 by May 2016.

        373.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on approximately 168 different occasions that the

 Distributor Price of NovoLog® Mix 70/30 100 unit/ML 10 ML vial was various prices starting

 at $86.69 in January 2009 and increasing to $245.50 by April 2016.

        374.    In all circumstances, Novo concealed the Price Inflation Scheme and concealed

 that Novo would pay a substantial portion of the quoted Distributor Prices to the PBM

 Conspirators to fund that scheme.




                                                 80
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 81 of 115 PageID: 81



        375.    Each of these fraudulent mailings and interstate wire transmissions constituted

 “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

 violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

 § 1961(5).

        376.    By means of that pattern of racketeering activity, Novo and the PBM Conspirators

 defrauded Plaintiffs, Class Members, and the Defrauded Consumers.

        377.    Novo’s acts of racketeering activity were related, had similar purposes, involved

 the same or similar participants and methods of commission, and had similar results affecting

 similar victims, including Plaintiffs, Class Members, and the Defrauded Consumers.

        378.    Novo and the PBM Conspirators intentionally crafted the Levemir and NovoLog

 Price Inflation Scheme to unlawfully enhance their own profits without regard for the effect that

 their illicit conduct would have on Plaintiffs, Class Members, and Defrauded Consumers, all of

 whom paid excessive prices for Levemir and NovoLog.

        379.    When Novo designed and implemented its illicit scheme, Novo was cognizant

 that Plaintiffs and Class Members rely on the integrity of the pharmaceutical companies in

 setting Distributor Prices and benchmark prices.

        380.    The pattern of racketeering activity alleged herein and the Levemir/NovoLog

 Pricing Enterprise are separate and distinct from each other. Likewise, Novo is distinct from the

 Levemir/NovoLog Pricing Enterprise.

        381.    The pattern of racketeering activity alleged herein is continuing as of the date of

 this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

        C. Novo’s Use of the U.S. Mail and Interstate Wire Facilities

        382.    The Levemir/NovoLog Pricing Enterprise engaged in and affected interstate




                                                 81
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 82 of 115 PageID: 82



 commerce because it engaged in the following activities, among others, across state boundaries:

 the transmission and publication of false and misleading information concerning the Distributor

 Prices and benchmark prices of Levemir and Novolog; the receipt of payments by Novo from

 Plaintiffs and Class Members for analog insulin drug purchases; Novo’s payment of substantial

 rebates to the PBM Conspirators in exchange for the favorable placement of Levemir and

 NovoLog on the PBM Conspirators’ formularies; and the transmission of false or incomplete

 statements intended to mislead health care purchasers regarding the existence, amount, and

 purpose of the rebates that Novo paid to the PBM Conspirators.

         383.    During the Class Period, the Levemir/NovoLog Pricing Enterprise’s unlawful

 conduct and wrongful practices were carried out by an array of employees, working across state

 boundaries, who necessarily relied upon frequent transfers of documents, information, products,

 and funds by the U.S. Mail and interstate wire facilities.

         384.    The nature and pervasiveness of the Levemir and NovoLog Price Inflation

 Scheme, which was orchestrated out of the corporate headquarters of Novo and each PBM

 Conspirator, necessarily required those entities to communicate directly and frequently by U.S.

 Mail and interstate wire facilities.

         385.    For example, to perpetrate the Levemir and NovoLog Price Inflation Scheme, Novo

 used the U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially

 false and misleading information concerning the Distributor Prices and benchmark prices of

 Levemir and NovoLog. Novo distributed those fraudulent representations in:

             a. Marketing materials concerning Novo’s Levemir and NovoLog benchmark prices

                 that Novo transmitted to health care payers and health care providers located

                 across the country;




                                                  82
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 83 of 115 PageID: 83



            b. The annual written disclosures that Novo made to the publishers of benchmark

               price compendia regarding the Levemir and NovoLog benchmark prices and their

               subsequent mark-ups;

            c. Written materials provided to the PBM Conspirators and telephonic discussions

               with those entities regarding Levemir and NovoLog markups and benchmark

               prices and the rebates paid by Novo to the PBM Conspirators related to those

               medications;

            d. Numerous e-mails and text messages between Novo and the PBM Conspirators

               regarding the operation of the Levemir/NovoLog Pricing Enterprise’s Price

               Inflation Scheme; and

            e. Written and oral communications directed to U.S. Government agencies and

               private insurers that fraudulently misrepresented: (i) the benchmark prices of

               Levemir and NovoLog; (ii) the existence, amount, and purpose of the Levemir

               and NovoLog rebates; and (iii) the true costs of Levemir and NovoLog after the

               payment of Novo’s rebates to the PBM Conspirators.

        386.   Novo also employed the U.S. Mail and interstate wires to provide inflated

 Distributor Prices to Plaintiffs and Class Members and to solicit and receive payments from

 Plaintiffs and Class Members for purchases of Levemir and NovoLog. Those payments

 constituted the wrongful proceeds of the racketeering activity in which Novo and the PBM

 Conspirators engaged.

        387.   For example, on or about June 16, 2010, Novo utilized interstate wires to

 represent to PDC that the Distributor Price of Levemir Flexpen 3ML/5 was $174.93 without




                                                83
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 84 of 115 PageID: 84



 disclosing the Price Inflation Scheme or that Novo would pay a substantial portion of that

 purchase price to the PBM Conspirators to fund that scheme.

        388.    The materially false and misleading representations that Novo made in

 furtherance of the Price Inflation Scheme that the Levemir/NovoLog Pricing Enterprise

 perpetrated were designed to conceal the scheme, deter investigations into Levemir and

 NovoLog pricing, and forestall changes to healthcare payers’ historical practice of utilizing

 Levemir and NovoLog benchmark prices as a basis for prescription reimbursement.

        D. The Damages Caused by Novo’s Levemir and NovoLog Price Inflation Scheme

        389.    Novo’s pattern of racketeering activity has directly and proximately caused

 Plaintiffs and Class Members to be injured in their business or property because Plaintiffs and

 Class Members paid artificially inflated Distributor Prices for Levemir and/or NovoLog.

        390.    But for the fraudulent representations and material omissions made by Novo and

 the PBM Conspirators, and the fraudulent pricing scheme the Levemir/NovoLog Pricing

 Enterprise employed, Plaintiffs and the Class Members would have paid less for the Levemir and

 NovoLog they purchased.

        391.    Even though the Levemir/NovoLog Pricing Enterprise was operated to provide

 Novo with a wrongfully obtained advantage over its competitors, the harm this suit seeks to

 remedy was not suffered by Novo’s competitors.

        392.    Plaintiffs and those similarly situated were most directly harmed by Novo’s fraud

 and pattern of racketeering activity. There are no other Plaintiffs or class of plaintiffs better

 situated to seek a remedy for the economic harms that Novo’s fraudulent scheme caused to direct

 purchasers of Levemir and NovoLog from Novo.

        393.    By virtue of these violations of 18 U.S.C. § 1962(c), Novo is liable to




                                                   84
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 85 of 115 PageID: 85



 Plaintiffs and the Class Members for three times the damages they have sustained, the costs of

 this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                 SECOND CAUSE OF ACTION
                          (Violation of 18 U.S.C. § 1962(c) Against Lilly)

         394.    Plaintiffs hereby incorporate by reference the allegations contained in the

 preceding paragraphs of this Complaint.

         395.    Plaintiffs bring this claim on behalf of the Class against Lilly pursuant to 18

 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief based

 upon Lilly’s violations of 18 U.S.C. § 1962(c).

         396.    Lilly is a “person,” within the meaning of 18 U.S.C. § 1961(3), that conducted the

 affairs of an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C.

 § 1962(c).

         397.    All Class Members are “persons,” as that term is defined in 18 U.S.C. § 1961(3),

 that were injured in their business or property as a result of Lilly’s wrongful conduct.

         A. The Humalog Pricing Enterprise

         398.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

 among those associated with the enterprise; and (iii) longevity sufficient to pursue the

 enterprise’s purpose.

         399.    Lilly formed such an association-in-fact enterprise (the “Humalog Pricing

 Enterprise”) that consists of: (a) Lilly, including its employees and agents; (b) the PBM CVS

 Caremark, including its employees and agents; (c) the PBM Express Scripts, including its

 employees and agents; and (d) the PBM OptumRx, including its employees and agents.




                                                   85
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 86 of 115 PageID: 86



        400.    The Humalog Pricing Enterprise is an ongoing and continuing business

 organization consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created

 and maintained systematic links for a common purpose. That common purpose was to enrich

 Lilly and the PBM Conspirators by providing the PBM Conspirators with the largest possible

 spread between the benchmark and actual net selling price for Lilly’s rapid-acting analog insulin

 product, Humalog, in exchange for securing exclusive, or at least favorable, formulary positions

 for that medication as a treatment for Type 1 and 2 diabetes.

        401.    To accomplish this purpose, the Humalog Pricing Enterprise systematically

 inflated the Distributor Prices and benchmark prices of Humalog and represented—either

 affirmatively or through half-truths and omissions—to Plaintiffs, Class Members, and Defrauded

 Consumers that the Distributor Prices of Humalog fairly and accurately reflected the actual cost

 of that medication in a competitive marketplace free of kickbacks and other illicit conduct.

        402.    The Humalog Pricing Enterprise concealed from Plaintiffs, the Class, and

 Defrauded Consumers the existence and amount of steep rebates that Lilly supplied to the PBM

 Conspirators in connection with the purchases of Humalog that they effectively controlled.

 These rebates amounted to 25% or more of Humalog’s benchmark prices.

        403.    The Humalog Pricing Enterprise also concealed from Plaintiffs, the Class, and

 Defrauded Consumers the purpose of these rebates. The difference between the benchmark price

 and the real price of Humalog negotiated by the PBM Conspirators produced increased profits

 for them.

        404.    Thus, Lilly’s large rebates served to ensure that the PBM Conspirators would

 place and maintain Humalog in preferred or favorable positions on the PBM Conspirators’

 formularies.




                                                 86
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 87 of 115 PageID: 87



        405.    By maintaining those favorable formulary positions for Humalog, the Humalog

 Pricing Enterprise ensured that a larger number of prescriptions for that medication would be

 written and filled.

        406.    The Humalog Pricing Enterprise thus advanced the joint interests of Lilly and the

 PBM Conspirators by producing higher sales (and therefore profits) for Lilly and larger spreads

 (and therefore profits) for the PBMs.

        407.    The Price Inflation Scheme the Humalog Pricing Enterprise perpetrated was

 dependent upon Lilly charging Plaintiff and Class Members—all of whom are direct purchasers

 of Humalog from Lilly—artificially inflated prices for Humalog to fund the kickbacks that Lilly

 paid to the PBM Conspirators.

        408.    The persons engaged in the Humalog Pricing Enterprise are systematically linked

 through contractual relationships, financial ties, and continuing coordination of activities, all of

 which Lilly spearheads.

        409.    To facilitate the Humalog Pricing Enterprise, Lilly and the PBM Conspirators

 engage in regular communications by which they share pricing information, including data

 concerning the Distributor Prices and benchmark prices of Humalog and the rebates payable to

 the PBM Conspirators, and otherwise plot to advance their shared interests.

        410.    Lilly and the PBM Conspirators functioned as a continuing unit for the purposes

 of advancing the shared interests of the Humalog Pricing Enterprise. All members of that

 enterprise agreed to take actions to hide their pricing scheme and to continue the enterprise’s

 existence.




                                                  87
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 88 of 115 PageID: 88



        411.    At all relevant times, the PBM Conspirators were aware of the conduct in which

 Lilly and the other PBM Conspirators engaged to advance the shared interests of the members of

 the Humalog Pricing Enterprise.

        412.    All of the PBM Conspirators were knowing and willing participants in the

 Humalog Pricing Enterprise and reaped significant profits from the conduct in which the

 members of the enterprise engaged.

        413.    The PBM Conspirators all struck rebate deals with Lilly to conceal the true prices

 of Humalog and to profit from the inflated rebates Lilly agreed to pay to the PBM Conspirators.

        414.    The PBM Conspirators represented to Plaintiffs, Class Members, and the

 Defrauded Consumers that the rebates the PBM Conspirators negotiated saved health care

 purchasers money on their prescription needs.

        415.    When the PBM Conspirators made those representations, they knew that the

 rebates did not actually decrease the cost of Humalog for Plaintiffs, Class Members, and

 Defrauded Consumers. Rather, because of the Price Inflation Scheme implemented by the

 members of the Humalog Pricing Enterprise, Lilly’s published Distributor Prices and benchmark

 prices for Humalog were falsely inflated.

        416.    In the absence of the kickbacks paid by Lilly to the PBM Conspirators, those

 PBMs would have disclosed Lilly’s fraudulent representations concerning the Distributor Prices

 and benchmark prices of Humalog.

        417.    As a result of those kickbacks, however, the PBM Conspirators perpetuated the

 Humalog Pricing Enterprise’s scheme and reaped substantial profits.

        418.    Furthermore, even as public scrutiny, media coverage, and congressional

 investigations began to focus on the rapidly inflating prices of Lilly’s analog insulins, the PBM




                                                 88
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 89 of 115 PageID: 89



 Conspirators did not challenge Lilly’s reported benchmark prices, terminate their role in the

 Humalog Pricing Enterprise, or disclose publicly that the Humalog Distributor Prices and

 benchmark prices that Plaintiffs, Class Members, and Defrauded Consumers were forced to pay

 did not accurately reflect the price PBMs actually paid for that medication.

        419.      Lilly could not have accomplished the purpose of the Humalog Pricing Enterprise

 without the assistance of the PBM Conspirators.

        420.      For Lilly to profit from the scheme, the PBM Conspirators needed to convince

 health care payers and plan sponsors to approve formularies on which Humalog was given

 favorable treatment.

        421.      The PBM Conspirators accomplished that objective by making a series of

 material misrepresentations and omissions. In particular, they told clients, potential clients, and

 investors that they secured significant discounts for the Humalog utilized by consumers.

        422.      However, these discounts were only significant because the benchmark prices

 were artificially inflated pursuant to the Humalog Pricing Enterprise’s Price Inflation Scheme.

 The supposed discounts were the fictitious result of a deliberate scheme to create large rebates

 without lowering the real price of Humalog.

        423.      The Humalog Pricing Enterprise engaged in and affected interstate commerce

 because, inter alia, it set the price of drugs that were sold to Class Members throughout the

 United States, its territories, the District of Columbia, and the Commonwealth of Puerto Rico.

        424.      The impacts of the Humalog Pricing Enterprise’s Price Inflation Scheme persist to

 this day—i.e., the artificially inflated spread between the Distributor Prices and benchmark

 prices of Humalog, on the one hand, and the actual prices of those medications, on the other

 hand, persist.




                                                  89
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 90 of 115 PageID: 90



        425.     Thus, Lilly and the PBM Conspirators continue to make large profits because of

 the massive spread between the Distributor Prices and benchmark prices of Humalog and the

 actual acquisition cost for the PBM Conspirators.

        426.     In contrast, the Humalog Pricing Enterprise’s Price Inflation Scheme forces

 Plaintiffs and other Class Members—the direct purchasers of analog insulin drugs—to pay

 artificially inflated Distributor Prices that enable Lilly to pay kickbacks to the PBM

 Conspirators.

        B. Lilly Conducted and Participated in the Conduct of the Humalog Pricing
           Enterprise’s Affairs Through a Pattern of Racketeering Activity

        427.     During the Class Period, Lilly conducted and participated in the conduct of the

 affairs of the Humalog Pricing Enterprise through a pattern of racketeering activity, including

 acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. § 1343,

 relating to wire fraud.

        428.     Lilly exerted control over the Humalog Pricing Enterprise and participated in the

 operation and management of the affairs of the Humalog Pricing Enterprise, directly or

 indirectly, in the following ways:

            a. Lilly established and published the Humalog Distributor Prices and benchmark

                 prices;

            b. Lilly regularly raised the published Humalog Distributor Prices and benchmark

                 prices to facilitate the Price Inflation Scheme;

            c. Lilly granted the PBM Conspirators substantial rebates representing discounts

                 from the Humalog benchmark prices in exchange for the PBM Conspirators’

                 commitment to give Humalog exclusive or favorable formulary placement;




                                                   90
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 91 of 115 PageID: 91



            d. Lilly concealed from Plaintiffs, Class Members and the Defrauded Consumers the

                amount and purpose of the rebates;

            e. Lilly intended that the PBM Conspirators would distribute through the U.S. Mail

                and interstate wire facilities promotional and other materials that claimed that

                rebates (such as those applied to Humalog) saved health care purchasers money

                on their prescription needs and knew that the PBM Conspirators did distribute

                those material misrepresentations; and

            f. Lilly made repeated materially misleading statements to Plaintiffs, Class

                Members, and the Defrauded Consumers regarding the supposed Distributor

                Prices and benchmark prices of Humalog without stating that those prices differed

                substantially from the prices negotiated by the PBM Conspirators and without

                disclosing the rebates that Lilly was paying the PBM Conspirators.

        429.    Lilly’s pattern of racketeering activity involved thousands of separate instances

 where Lilly and its co-conspirators used the U.S. Mail and interstate wire facilities in furtherance

 of the unlawful Price Inflation Scheme.

        430.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 155 different occasions that the

 Distributor Price of Humalog® Cartridge 5X3ML was various prices starting at $159.70 in

 February 2009 and increasing to $440.40 in April 2016,

        431.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 24 different occasions that the

 Distributor Price of Humalog® KwikPen® 2X3ML was various prices starting at $313.19 in

 July 2015 and increasing to $366.12 by May 2016,




                                                 91
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 92 of 115 PageID: 92



        432.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 87 different occasions that the

 Distributor Price of Humalog® Pen Pref 5X3ML was various prices starting at $166.05 in

 January 2009 and increasing to $207.85 by November 2010.

        433.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 16 different occasions that the

 Distributor Price of Humalog® 50/50 Pen 5X3ML was various prices starting at $166.05 in

 February 2009 and increasing to $192.45 by August 2010.

        434.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 70 different occasions that the

 Distributor Price of Humalog® 75/25 Pen 5X3ML was various prices starting at $166.05 in

 January 2009 and increasing to $207.85 by November 2010.

        435.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 214 different occasions that the

 Distributor Price of Humalog® 75/25 vial was various prices starting at $86.00 in January 2009

 and increasing to $245.60 by May 2016.

        436.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 377 different occasions that the

 Distributor Price of Humalog® 100Units/ML vial was various prices starting at $86.00 in

 January 2009 and increasing to $237.00 by May 2016.

        437.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 137 different occasions that the




                                                92
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 93 of 115 PageID: 93



 Distributor Price of Humalog® Mix 50/50 KwikPen® 5X3ML was various prices starting at

 $166.05 in January 2009 and increasing to $457.65 by May 2016.

        438.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 80 different occasions that the

 Distributor Price of Humalog® Mix 50/50 vial was various prices starting at $86.00 in January

 2009 and increasing to $230.80 by August 2015.

        439.    Based on information currently available, during the Class Period, Lilly utilized

 the interstate wires to represent to FWK on approximately 303 different occasions that the

 Distributor Price of Humalog® Mix 75/25 KwikPen® was various prices starting at $166.05 in

 January 2009 and increasing to $457.65 by May 2016.

        440.    In all circumstances, Lilly concealed the Price Inflation Scheme and concealed

 that Lilly would pay a substantial portion of the quoted Distributor Prices to the PBM

 Conspirators to fund that scheme.

        441.    Each of these fraudulent mailings and interstate wire transmissions constituted

 “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

 violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

 § 1961(5).

        442.    By means of that pattern of racketeering activity, Lilly and the PBM Conspirators

 defrauded Plaintiffs, Class Members, and the Defrauded Consumers.

        443.    Lilly’s acts of racketeering activity were related, had similar purposes, involved

 the same or similar participants and methods of commission, and had similar results affecting

 similar victims, including Plaintiffs, Class Members, and the Defrauded Consumers.




                                                 93
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 94 of 115 PageID: 94



        444.    Lilly and the PBM Conspirators intentionally crafted the Humalog Price Inflation

 Scheme to unlawfully enhance their own profits without regard for the effect that their illicit

 conduct would have on Plaintiffs, Class Members, and Defrauded Consumers, all of whom paid

 excessive prices for Humalog.

        445.    When Lilly designed and implemented its illicit scheme, Lilly was cognizant that

 Plaintiffs and Class Members rely on the integrity of the pharmaceutical companies in setting

 Distributor Prices and benchmark prices.

        446.    The pattern of racketeering activity alleged herein, and the Humalog Pricing

 Enterprise, are separate and distinct from each other. Likewise, Lilly is distinct from the

 Humalog Pricing Enterprise.

        447.    The pattern of racketeering activity alleged herein is continuing as of the date of

 this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

        C. Lilly’s Use of the U.S. Mail and Interstate Wire Facilities

        448.    The Humalog Pricing Enterprise engaged in and affected interstate commerce

 because it engaged in the following activities, among others, across state boundaries: the

 transmission and publication of false and misleading information concerning the Distributor

 Prices and benchmark prices of Humalog; the receipt of payments by Lilly from Plaintiffs and

 Class Members for analog insulin drug purchases; Lilly’s payment of substantial rebates to the

 PBM Conspirators in exchange for the favorable placement of Humalog on the PBM

 Conspirators’ formularies; and the transmission of false or incomplete statements intended to

 mislead health care purchasers regarding the existence, amount, and purpose of the rebates that

 Lilly paid to the PBM Conspirators.




                                                 94
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 95 of 115 PageID: 95



         449.     During the Class Period, the Humalog Pricing Enterprise’s unlawful conduct and

 wrongful practices were carried out by an array of employees, working across state boundaries,

 who necessarily relied upon frequent transfers of documents, information, products, and funds by

 the U.S. Mail and interstate wire facilities.

         450.     The nature and pervasiveness of the Humalog Price Inflation Scheme, which was

 orchestrated out of the corporate headquarters of Lilly and each PBM Conspirator, necessarily

 required those entities to communicate directly and frequently by U.S. Mail and interstate wire

 facilities.

         451.     For example, to perpetrate the Humalog Price Inflation Scheme, Lilly used the

 U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

 and misleading information concerning the Distributor Prices and benchmark prices of Humalog.

 Lilly distributed those fraudulent representations in:

               a. Marketing materials concerning Lilly’s benchmark prices that Lilly transmitted to

                  healthcare payers and healthcare providers located across the country;

               b. The annual written disclosures that Lilly made to the publishers of benchmark

                  price compendia regarding Humalog benchmark prices and Lilly’s subsequent

                  mark-ups;

               c. Written materials provided to the PBM Conspirators and telephonic discussions

                  with those entities regarding Humalog markups and benchmark prices and the

                  rebates paid by Lilly to the PBM Conspirators related to that medication;

               d. Numerous e-mails and text messages between Lilly and the PBM Conspirators

                  regarding the operation of the Humalog Pricing Enterprise’s Price Inflation

                  Scheme, and pattern of racketeering activity; and




                                                  95
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 96 of 115 PageID: 96



            e. Written and oral communications directed to U.S. Government agencies and

                private insurers that fraudulently misrepresented: (i) the benchmark prices of

                Humalog; (ii) the existence, amount, and purpose of the Humalog rebates; and

                (iii) the true costs of Humalog after the payment of Lilly’s rebates to the PBM

                Conspirators.

        452.    Lilly also employed the U.S. Mail and interstate wires to provide inflated

 Distributor Prices to Plaintiffs and Class Members and to solicit and receive payments from

 Plaintiff and Class Members for purchases of Humalog. Those payments constituted the

 wrongful proceeds of the racketeering activity in which Lilly and the PBM Conspirators

 engaged.

        453.    The materially false and misleading representations that Lilly made in furtherance

 of the Price Inflation Scheme that the Humalog Pricing Enterprise perpetrated were designed to

 conceal the scheme, deter investigations into Humalog pricing, and forestall changes to

 healthcare payers’ historical practice of utilizing Humalog benchmark prices as a basis for

 prescription reimbursement.

        D. The Damages Caused by Lilly’s Humalog Price Inflation Scheme

        454.    Lilly’s pattern of racketeering activity has directly and proximately caused

 Plaintiffs and Class Members to be injured in their business or property because Plaintiffs and

 Class Members paid artificially inflated Distributor Prices for Humalog.

        455.    But for the fraudulent representations and material omissions made by Lilly and

 the PBM Conspirators, and the fraudulent pricing scheme the Humalog Pricing Enterprise

 employed, Plaintiff and the Class Members would have paid less for Humalog.




                                                 96
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 97 of 115 PageID: 97



        456.    Even though the Humalog Pricing Enterprise was operated to provide Lilly with a

 wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

 suffered by Lilly’s competitors.

        457.    Plaintiffs and those similarly situated were most directly harmed by Lilly’s fraud

 and pattern of racketeering activity. There are no other Plaintiffs or class of plaintiffs better

 situated to seek a remedy for the economic harms that Lilly’s fraudulent scheme caused to direct

 purchasers of Humalog from Lilly.

        458.    By virtue of these violations of 18 U.S.C. § 1962(c), Lilly is liable to Plaintiffs

 and Class Members for three times the damages they have sustained, the costs of this suit,

 including reasonable attorneys’ fees, and interest at the legal rate.

                                  THIRD CAUSE OF ACTION
                         (Violation of 18 U.S.C. § 1962(c) Against Sanofi)

        459.    Plaintiffs hereby incorporate by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        460.    Plaintiffs bring this claim on behalf of the Class against Sanofi pursuant to 18

 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief based

 upon Sanofi’s violations of 18 U.S.C. § 1962(c).

        461.    Sanofi is a “person,” within the meaning of 18 U.S.C. § 1961(3), that conducted

 the affairs of an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C.

 § 1962(c).

        462.    All Class Members are “persons,” as that term is defined in 18 U.S.C. § 1961(3),

 that were injured in their business or property as a result of Sanofi’s wrongful conduct.




                                                   97
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 98 of 115 PageID: 98



        A. The Lantus Pricing Enterprise

        463.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

 among those associated with the enterprise; and (iii) longevity sufficient to pursue the

 enterprise’s purpose.

        464.    Sanofi formed such an association-in-fact enterprise (the “Lantus Pricing

 Enterprise”) that consists of: (a) Sanofi, including its employees and agents; (b) the PBM CVS

 Caremark, including its employees and agents; (c) the PBM Express Scripts, including its

 employees and agents; and (d) the PBM OptumRx, including its employees and agents.

        465.    The Lantus Pricing Enterprise is an ongoing and continuing business organization

 consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

 systematic links for a common purpose. That common purpose was to enrich Sanofi and the

 PBM Conspirators by providing the PBM Conspirators with the largest possible spread between

 the benchmark and actual net selling price for Sanofi’s long-acting analog insulin product,

 Lantus, in exchange for securing exclusive, or at least favorable, formulary positions for that

 medication as a treatment for Type 1 and 2 diabetes.

        466.    To accomplish this purpose, the Lantus Pricing Enterprise systematically inflated

 the Distributor Prices and benchmark prices of Lantus and represented—either affirmatively or

 through half-truths and omissions—to Plaintiffs, Class Members, and Defrauded Consumers that

 the Distributor Prices of Lantus fairly and accurately reflected the actual cost of that medication

 in a competitive marketplace free of kickbacks and other illicit conduct.

        467.    The Lantus Pricing Enterprise concealed from Plaintiffs, the Class, and Defrauded

 Consumers the existence and amount of steep rebates that Sanofi supplied to the PBM




                                                  98
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 99 of 115 PageID: 99



 Conspirators in connection with the purchases of Lantus that they effectively controlled. These

 rebates amounted to 25% or more of Lantus’s benchmark prices.

           468.   The Lantus Pricing Enterprise also concealed from Plaintiffs, the Class, and

 Defrauded Consumers the purpose of these rebates. The difference between the benchmark price

 and the real price of Lantus negotiated by the PBM Conspirators produced increased profits for

 them.

           469.   Thus, Sanofi’s large rebates served to ensure that the PBM Conspirators would

 place and maintain Lantus in preferred or favorable positions on the PBM Conspirators’

 formularies.

           470.   By maintaining those favorable formulary positions for Lantus, the Lantus Pricing

 Enterprise ensured that a larger number of prescriptions for that medication would be written and

 filled.

           471.   The Lantus Pricing Enterprise thus advanced the joint interests of Sanofi and the

 PBM Conspirators by producing higher sales (and therefore profits) for Sanofi and larger spreads

 (and therefore profits) for the PBMs.

           472.   The Price Inflation Scheme the Lantus Pricing Enterprise perpetrated was

 dependent upon Sanofi charging Plaintiffs and Class Members—all of whom are direct

 purchasers of Lantus from Sanofi—artificially inflated prices for Lantus to fund the kickbacks

 that Sanofi paid to the PBM Conspirators.

           473.   The persons engaged in the Lantus Pricing Enterprise are systematically linked

 through contractual relationships, financial ties, and continuing coordination of activities, all of

 which Sanofi spearheads.




                                                  99
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 100 of 115 PageID: 100



         474.     To facilitate the Lantus Pricing Enterprise, Sanofi and the PBM Conspirators

  engage in regular communications by which they share pricing information, including data

  concerning the Distributor Prices and benchmark prices of Lantus and the rebates payable to the

  PBM Conspirators, and otherwise plot to advance their shared interests.

         475.     Sanofi and the PBM Conspirators functioned as a continuing unit for the purposes

  of advancing the shared interests of the Lantus Pricing Enterprise. All members of that

  enterprise agreed to take actions to hide their pricing scheme and to continue the enterprise’s

  existence.

         476.     At all relevant times, the PBM Conspirators were aware of the conduct in which

  Sanofi and the other PBM Conspirators engaged to advance the shared interests of the members

  of the Lantus Pricing Enterprise.

         477.     All of the PBM Conspirators were knowing and willing participants in the Lantus

  Pricing Enterprise and reaped significant profits from the conduct in which the members of the

  enterprise engaged.

         478.     The PBM Conspirators all struck rebate deals with Sanofi to conceal the true

  prices of Lantus and to profit from the inflated rebates Sanofi agreed to pay to the PBM

  Conspirators.

         479.     The PBM Conspirators represented to Plaintiffs, Class Members, and the

  Defrauded Consumers that the rebates the PBM Conspirators negotiated saved health care

  purchasers money on their prescription needs.

         480.     When the PBM Conspirators made those representations, they knew that the

  rebates did not actually decrease the cost of Lantus for Plaintiffs, Class Members, and Defrauded

  Consumers. Rather, because of the Price Inflation Scheme implemented by the members of the




                                                  100
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 101 of 115 PageID: 101



  Lantus Pricing Enterprise, Sanofi’s published Distributor Prices and benchmark prices for Lantus

  were falsely inflated.

         481.    In the absence of the kickbacks paid by Sanofi to the PBM Conspirators, those

  PBMs would have disclosed Sanofi’s fraudulent representations concerning the Distributor

  Prices and benchmark prices of Lantus.

         482.    As a result of those kickbacks, however, the PBM Conspirators perpetuated the

  Lantus Pricing Enterprise’s scheme and reaped substantial profits.

         483.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Sanofi’s analog insulins, the PBM

  Conspirators did not challenge Sanofi’s reported benchmark prices, terminate their role in the

  Lantus Pricing Enterprise, or disclose publicly that the Lantus Distributor Prices and benchmark

  prices that Plaintiffs, Class Members, and Defrauded Consumers were forced to pay did not

  accurately reflect the price PBMs actually paid for that medication.

         484.    Sanofi could not have accomplished the purpose of the Lantus Pricing Enterprise

  without the assistance of the PBM Conspirators.

         485.    For Sanofi to profit from the scheme, the PBM Conspirators needed to convince

  healthcare payers and plan sponsors to approve formularies on which Lantus was given favorable

  treatment.

         486.    The PBM Conspirators accomplished that objective by making a series of

  material misrepresentations and omissions. In particular, they told clients, potential clients, and

  investors that they secured significant discounts for the Lantus utilized by consumers.

         487.    However, these discounts were only significant because the benchmark prices

  were artificially inflated pursuant to the Lantus Pricing Enterprise’s Price Inflation Scheme. The




                                                  101
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 102 of 115 PageID: 102



  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Lantus.

             488.   The Lantus Pricing Enterprise engaged in and affected interstate commerce

  because, inter alia, it set the price of drugs that were sold to Class Members throughout the

  United States, its territories, the District of Columbia, and the Commonwealth of Puerto Rico.

             489.   The impacts of the Lantus Pricing Enterprise’s Price Inflation Scheme persist to

  this day—i.e., the artificially inflated spread between the Distributor Prices and benchmark

  prices of Lantus, on the one hand, and the actual prices of that medication, on the other hand,

  persist.

             490.   Thus, Sanofi and the PBM Conspirators continue to make large profits because of

  the massive spread between the Distributor Prices and benchmark prices of Lantus and the actual

  acquisition cost for the PBM Conspirators.

             491.   In contrast, the Lantus Pricing Enterprise’s Price Inflation Scheme forces

  Plaintiffs and other Class Members—the direct purchasers of analog insulin drugs—to pay

  artificially inflated Distributor Prices that enable Sanofi to pay kickbacks to the PBM

  Conspirators.

             B. Sanofi Conducted and Participated in the Conduct of the Lantus Pricing
                Enterprise’s Affairs Through a Pattern of Racketeering Activity

             492.   During the Class Period, Lantus conducted and participated in the conduct of the

  affairs of the Lantus Pricing Enterprise through a pattern of racketeering activity, including acts

  that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. § 1343, relating

  to wire fraud.




                                                    102
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 103 of 115 PageID: 103



         493.    Sanofi exerted control over the Lantus Pricing Enterprise and participated in the

  operation and management of the affairs of the Lantus Pricing Enterprise, directly or indirectly,

  in the following ways:

             a. Sanofi established and published the Lantus Distributor Prices and benchmark

                 prices;

             b. Sanofi regularly raised the published Lantus Distributor Prices and benchmark

                 prices to facilitate the Price Inflation Scheme;

             c. Sanofi granted the PBM Conspirators substantial rebates representing discounts

                 from the Lantus benchmark prices in exchange for the PBM Conspirators’

                 commitment to give Lantus exclusive or favorable formulary placement;

             d. Sanofi concealed from Plaintiffs, Class Members, and the Defrauded Consumers

                 the amount and purpose of the rebates;

             e. Sanofi intended that the PBM Conspirators would distribute through the U.S.

                 Mail and interstate wire facilities promotional and other materials that claimed

                 that rebates (such as those applied to Lantus) saved healthcare purchasers money

                 on their prescription needs and knew that the PBM Conspirators did distribute

                 those material misrepresentations; and

             f. Sanofi made repeated materially misleading statements to Plaintiffs, Class

                 Members, and the Defrauded Consumers regarding the supposed Distributor

                 Prices and benchmark prices of Lantus without stating that those prices differed

                 substantially from the prices negotiated by the PBM Conspirators and without

                 disclosing the rebates that Sanofi was paying the PBM Conspirators.




                                                  103
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 104 of 115 PageID: 104



         494.    Sanofi’s pattern of racketeering activity involved thousands of separate instances

  where Sanofi and its co-conspirators used the U.S. Mail and interstate wire facilities in

  furtherance of the unlawful Price Inflation Scheme.

         495.    For example, on or about February 13, 2009, Sanofi utilized the interstate wires to

  represent to PDC that the Distributor Price of Lantus Solostar Pens 3ML/5 was $166.05.

  Likewise, on or about May 15, 2009, Sanofi utilized the interstate wires to represent to PDC that

  the Distributor Price of Lantus 100 units/ml 10ML was $85.97. In both circumstances, Sanofi

  concealed the Price Inflation Scheme and concealed that Sanofi would pay a substantial portion

  of the quoted Distributor Prices to the PBM Conspirators to fund that scheme.

         496.    Based on information currently available, during the Class Period, Sanofi®

  utilized the interstate wires to represent to FWK on 87 different occasions that the Distributor

  Price of Lantus® Cartridges 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $191.96 by February 2011.

         497.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on 384 different occasions that the Distributor Price of

  Lantus® 100 units/ml 10ML was various prices starting at $81.10 in January 2009 and

  increasing to $248.51 by May 2016.

         498.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on 378 different occasions that the Distributor Price of

  Lantus® Solostar® Pens 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $372.76 by May 2016.




                                                  104
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 105 of 115 PageID: 105



         499.    In all circumstances, Sanofi concealed the Price Inflation Scheme and concealed

  that Sanofi would pay a substantial portion of the quoted Distributor Prices to the PBM

  Conspirators to fund that scheme.

         500.     Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         501.    By means of that pattern of racketeering activity, Sanofi and the PBM

  Conspirators defrauded Plaintiffs, Class Members, and the Defrauded Consumers.

         502.    Sanofi’s acts of racketeering activity were related, had similar purposes, involved

  the same or similar participants and methods of commission, and had similar results affecting

  similar victims, including Plaintiffs, Class Members, and the Defrauded Consumers.

         503.    Sanofi and the PBM Conspirators intentionally crafted the Lantus Price Inflation

  Scheme to unlawfully enhance their own profits without regard for the effect that their illicit

  conduct would have on Plaintiffs, Class Members, and Defrauded Consumers, all of whom paid

  excessive prices for Lantus.

         504.    When Sanofi designed and implemented its illicit scheme, Sanofi was cognizant

  that Plaintiffs and Class Members rely on the integrity of the pharmaceutical companies in

  setting Distributor Prices and benchmark prices.

         505.    The pattern of racketeering activity alleged herein and the Lantus Pricing

  Enterprise are separate and distinct from each other. Likewise, Sanofi is distinct from the Lantus

  Pricing Enterprise.




                                                  105
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 106 of 115 PageID: 106



          506.   The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

          C. Sanofi’s Use of the U.S. Mail and Interstate Wire Facilities

          507.   The Lantus Pricing Enterprise engaged in and affected interstate commerce

  because it engaged in the following activities, among others, across state boundaries: the

  transmission and publication of false and misleading information concerning the Distributor

  Prices and benchmark prices of Lantus; the receipt of payments by Sanofi from Plaintiffs and

  Class Members for analog insulin drug purchases; Sanofi’s payment of substantial rebates to the

  PBM Conspirators in exchange for the favorable placement of Lantus on the PBM Conspirators’

  formularies; and the transmission of false or incomplete statements intended to mislead health

  care purchasers regarding the existence, amount, and purpose of the rebates that Sanofi paid to

  the PBM Conspirators.

          508.   During the Class Period, the Lantus Pricing Enterprise’s unlawful conduct and

  wrongful practices were carried out by an array of employees, working across state boundaries,

  who necessarily relied upon frequent transfers of documents, information, products, and funds by

  the U.S. Mail and interstate wire facilities.

          509.   The nature and pervasiveness of the Lantus Price Inflation Scheme, which was

  orchestrated out of the corporate headquarters of Sanofi and each PBM Conspirator, necessarily

  required those entities to communicate directly and frequently by U.S. Mail and interstate wire

  facilities.

          510.   For example, to perpetrate the Lantus Price Inflation Scheme, Sanofi used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false




                                                  106
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 107 of 115 PageID: 107



  and misleading information concerning the Distributor Prices and benchmark prices of Lantus.

  Sanofi distributed those fraudulent representations in:

             a. Marketing materials concerning Sanofi’s benchmark prices that Sanofi

                 transmitted to health care payers and health care providers located across the

                 country;

             b. The annual written disclosures that Sanofi made to the publishers of benchmark

                 price compendia regarding Lantus benchmark prices and Sanofi’s mark-ups;

             c. Written materials provided to the PBM Conspirators and telephonic discussions

                 with those entities regarding Lantus markups and benchmark prices and the

                 rebates paid by Sanofi to the PBM Conspirators related to that medication;

             d. Numerous e-mails and text messages between Sanofi and the PBM Conspirators

                 regarding the operation of the Lantus Pricing Enterprise’s Price Inflation Scheme;

                 and pattern of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and

                 private insurers that fraudulently misrepresented: (i) the benchmark prices of

                 Lantus; (ii) the existence, amount, and purpose of the Lantus rebates; and (iii) the

                 true costs of Lantus after the payment of Sanofi’s rebates to the PBM

                 Conspirators.

         511.    Sanofi also employed the U.S. Mail and interstate wires to provide inflated

  Distributor Prices to Plaintiffs and Class Members and to solicit and receive payments from

  Plaintiffs and Class Members for purchases of Lantus. Those payments constituted the wrongful

  proceeds of the racketeering activity in which Sanofi and the PBM Conspirators engaged.




                                                  107
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 108 of 115 PageID: 108



         512.    The materially false and misleading representations that Sanofi made in

  furtherance of the Price Inflation Scheme that the Lantus Pricing Enterprise perpetrated were

  designed to conceal the scheme, deter investigations into Lantus pricing, and forestall changes to

  healthcare payers’ historical practice of utilizing Lantus benchmark prices as a basis for

  prescription reimbursement.

         D. The Damages Caused by Sanofi’s Lantus Price Inflation Scheme

         513.    Sanofi’s pattern of racketeering activity has directly and proximately caused

  Plaintiffs and Class Members to be injured in their business or property because Plaintiffs and

  Class Members paid artificially inflated Distributor Prices for Lantus.

         514.    But for the fraudulent representations and material omissions made by Sanofi and

  the PBM Conspirators, and the fraudulent pricing scheme the Lantus Pricing Enterprise

  employed, Plaintiffs and the Class Members would have paid less for Lantus.

         515.    Even though the Lantus Pricing Enterprise was operated to provide Sanofi with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Sanofi’s competitors.

         516.    Plaintiffs and those similarly situated were most directly harmed by Sanofi’s

  fraud and pattern of racketeering activity. There are no other Plaintiffs or class of plaintiffs

  better situated to seek a remedy for the economic harms that Sanofi’s fraudulent scheme caused

  to direct purchasers of Lantus from Sanofi.

         517.    By virtue of these violations of 18 U.S.C. § 1962(c), Sanofi is liable to Plaintiffs

  and Class Members for three times the damages they have sustained, the costs of this suit,

  including reasonable attorneys’ fees, and interest at the legal rate.




                                                   108
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 109 of 115 PageID: 109



                                  FOURTH CAUSE OF ACTION

                   (Against All Defendants for Violation of 18 U.S.C. § 1962(d))

         518.    Plaintiffs hereby incorporate by reference the allegations contained in the

  preceding paragraphs of this Complaint.

         519.    Plaintiffs assert this cause of action against all Defendants for violation of 18

  U.S.C. § 1962(d).

         520.    As Plaintiffs allege in detail above, each of the Defendants engaged in extensive

  conduct that violated 18 U.S.C. § 1962(c).

         521.    Defendants’ conspiracy with the PBM Conspirators was an essential element of

  their Price Inflation Scheme. Each Defendant formed conspiracies with each of the PBM

  Conspirators to enhance the profits of Defendants and the PBM Conspirators at the expense of

  Plaintiff, Class Members and the Defrauded Consumers.

         522.    Defendants and the PBM Conspirators agreed to work jointly to accomplish those

  objectives.

         523.    In addition, each of the Defendants and the PBM Conspirators undertook multiple

  overt acts in furtherance of the shared objectives of their conspiracy.

         524.    Those overt acts included the multiple acts of mail and wire fraud that Defendants

  and the PBM Conspirators committed, as Plaintiffs allege in detail above.

         525.    As a direct and proximate result of the participation of Defendants and the PBM

  Conspirators in their conspiracy and the violations of 18 U.S.C. § 1962(c) that Defendants

  committed, Plaintiffs and the Class Members have suffered substantial financial losses.

         526.    Plaintiffs and the Class Members made excessive payments to acquire

  Defendants’ analog insulins. In the absence of Defendants’ racketeering activity and conspiracy




                                                  109
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 110 of 115 PageID: 110



  with the PBM Conspirators, the Distributor Prices for Defendants’ analog insulins would have

  been substantially lower throughout the Class Period.

         527.    Defendants’ racketeering activity and conspiracy with the PBM Conspirators also

  injured Plaintiffs and the Class Members by suppressing the demand for Defendants’ analog

  insulins during the Class Period because Defrauded Consumers could not afford to pay the

  inflated prices that prevailed at the retail level as a result of Defendants’ fraud and conspiratorial

  misconduct.

         528.    Plaintiffs and the Class Members are therefore entitled to an award of

  compensatory and treble damages and the costs of this suit, including Plaintiffs’ attorneys’ fees,

  all in amounts to be determined at trial.

                                  FIFTH CAUSE OF ACTION
                (Against All Defendants for Liability Under N.J.S.A. § 2C:41-2(c))

         529.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

  paragraphs of this Complaint.

         530.    Defendants are liable persons under N.J.S.A. § 2C:41-2(c).

         531.    They conducted and participated in the affairs of the Levemir/NovoLog Pricing

  Enterprise, the Humalog Pricing Enterprises and the Lantus Pricing Enterprise (collectively, the

  “RICO Enterprises”) through a pattern of racketeering activity.

         532.    Each of the RICO Enterprises constitutes an enterprise under N.J.S.A. § 2C:41-1c.

  During the Class Period, each of the RICO Enterprises was engaged in, and its activities affected,

  trade or commerce.

         533.    As is set forth in detail above, each of the Defendants conducted or participated,

  directly or indirectly, in the conduct of one the RICO Enterprise’s affairs through a pattern of

  racketeering activity.




                                                   110
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 111 of 115 PageID: 111



          534.    Among other things, the Defendants committed repeated acts of mail and wire

  fraud that constituted a pattern of racketeering activity under N.J.S.A. § 2C:41-1. By virtue of

  that fraudulent activity, the Distributor Prices that Class Members paid for Defendants’ analog

  insulins were artificially and fraudulently inflated.

          535.    As is set forth more fully above, Defendants derived substantial benefit from their

  pattern of racketeering activity.

          536.    Defendants’ fraudulent conduct did not constitute normal corporate functions.

          537.    Plaintiffs and the Class Members were injured in their businesses and property by

  the pattern of racketeering activity they allege because they purchased Defendants’ analog

  insulins at inflated prices.

          538.    Class Members are therefore entitled to an award of treble damages and the costs

  of this lawsuit, including reasonable attorneys’ fees.

                                   SIXTH CAUSE OF ACTION
                 (Against All Defendants for Liability Under N.J.S.A. § 2C:41-2(d))

          539.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

  paragraphs of this Complaint.

          540.    Defendants are liable persons under N.J.S.A. § 2C:41-2(c).

          541.    Defendants conducted and participated in the affairs of the RICO Enterprises

  through a pattern of racketeering activity.

          542.    Each of the RICO Enterprises constitutes an enterprise under N.J.S.A. § 2C:41-1c.

  During the Class Period, each of the RICO Enterprises was engaged in, and its activities affected,

  trade or commerce.

          543.    As is set forth above, each of the Defendants conspired separately with each PBM

  Conspirator to further the shared objectives of the RICO Enterprises.




                                                   111
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 112 of 115 PageID: 112



         544.    Pursuant to that conspiracy, Defendants agreed with the PBM Conspirators that

  they would engage in the conduct that forms the basis for the claims that Plaintiff and the Class

  Members assert under the New Jersey RICO statute.

         545.    Defendants and the PBM Conspirators agreed to assist one another in the planning

  and/or commission of those statutory violations. They also agreed that Defendants would

  commit the numerous predicate acts of mail and wire fraud that Plaintiffs allege.

         546.    Each Defendant, and each PBM Conspirator, undertook numerous acts in

  furtherance of the shared objectives of their conspiracy. Those overt acts include the

  Defendants’ repeated acts of mail and wire fraud and the concealment of the kickbacks that

  Defendants paid to the PBM Conspirators in exchange for favorable formulary placements.

         547.    By virtue of the conspiracy between Defendants and the PBM Conspirators, the

  Distributor Prices that Class Members paid for Defendants’ analog insulins were artificially and

  fraudulently inflated. That conduct also suppressed the volume of the sales of Defendants’

  analog insulins made by Plaintiffs and the Class Members.

         548.    As is set forth more fully above, Defendants derived substantial benefit from their

  pattern of racketeering activity and the conspiracy they entered with the PBM Defendants.

         549.    Plaintiffs and the Class Members were injured in their businesses and property by

  Defendants’ pattern of racketeering activity and the conspiracy that they entered with the PBM

  Defendants because all Class Members purchased Defendants’ analog insulins at inflated prices

  and made lower sales of Defendants’ analog insulins than they would have made in the absence

  of Defendants’ illicit conduct.

         550.    Class Members are therefore entitled to an award of treble damages and the costs

  of this lawsuit, including reasonable attorneys’ fees.




                                                  112
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 113 of 115 PageID: 113



                                    VIII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and the Class Members pray for relief as set forth below:

          A.      Certification of the Class pursuant to Federal Rule of Civil Procedure 23,

  appointment of Plaintiffs as the representatives of the Class, and appointment of Plaintiffs’

  counsel as Class counsel;

          B.      Permanent injunctive relief that enjoins Defendants from violating the federal and

  New Jersey RICO laws and requires them to take affirmative steps to eliminate the effects of

  their violations;

          C.      Declaratory relief providing that Defendants’ actions violated the federal and New

  Jersey RICO statutes;

          D.      A judgment against Defendants, jointly and severally, for the damages sustained

  by Plaintiffs and the Class Members, and for any additional damages, penalties, and other

  monetary relief provided by applicable law, including treble damages;

          E.      Pre-judgment and post-judgment interest at the highest legal rate;

          F.      The costs of this suit, including reasonable attorneys’ fees; and

          G.      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          Plaintiffs, on behalf of themselves and others similarly situated, hereby request a jury

  trial, pursuant to Federal Rule of Civil Procedure 38, on all claims so triable.




                                                  113
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 114 of 115 PageID: 114
Case 3:19-cv-18326-BRM-LHG Document 1 Filed 09/25/19 Page 115 of 115 PageID: 115




                                        Don Barrett
                                        Richard R. Barrett
                                        BARRETT LAW GROUP, P.A.
                                        P.O. Box 927
                                        404 Court Square North
                                        Lexington, Mississippi 39095-0927
                                        Telephone: (662) 834-2488
                                        Facsimile: (662) 834-2628
                                        dbarrett@barrettlawgroup.com
                                        rrb@rrblawfirm.net


                                        Phil Elbert
                                        Ben Aaron
                                        Charles Barrett
                                        NEAL & HARWELL, PLC
                                        1201 Demonbreun St.
                                        Suite 1000
                                        Nashville, Tennessee 37203
                                        Telephone: (615) 244-1713
                                        Facsimile: (615) 726-0573
                                        pelbert@nealharwell.com
                                        baaron@nealharwell.com
                                        cbarrett@nealharwell.com




                                      115
